UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-50345 Old Line Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0154352 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (301) 430-2500 Securities registered pursuant to Section 12(b) of the Act: Common stock, par value $0.01 per share Name of exchange on which registered (Title of each class) The NASDQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes þ No The aggregate market value of the common equity held by non-affiliates was $56.9 million as of June 30, 2012 based on a sales price of $10.27 per share of Common Stock, which is the sales price at which the Common Stock was last traded on June 30, 2012 as reported by the NASDAQ Stock Market LLC. The number of shares outstanding of the issuer’s Common Stock was 6,845,432 as of March 1, 2013. DOCUMENTS INCORPORATED BY REFERENCE None OLD LINE BANCSHARES, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 PART I Item 1. Business 1 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Item 3. Legal Proceedings 29 Item 4. Mine Safety Disclosures 29 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item 6. Selected Financial Data 32 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 81 Item 8. Financial Statements 84 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules PART I Item 1. Business Business of Old Line Bancshares, Inc. Old Line Bancshares, Inc. was incorporated under the laws of the State of Maryland on April 11, 2003 to serve as the holding company of Old Line Bank. The primary business of Old Line Bancshares, Inc. is to own all of the capital stock of Old Line Bank. On May 22, 2003, the stockholders of Old Line Bank approved the reorganization of Old Line Bank into a holding company structure.The reorganization became effective on September 15, 2003. In connection with the reorganization, (i) Old Line Bank became our wholly-owned subsidiary and (ii) each outstanding share (or fraction thereof) of Old Line Bank common stock was converted into one share (or fraction thereof) of Old Line Bancshares, Inc. common stock, and the former holders of Old Line Bank common stock became the holders of all our outstanding shares. Our primary business is to own all of the capital stock of Old Line Bank.We also have an approximately $653,000 investment in a real estate investment limited liability company named Pointer Ridge Office Investment, LLC (“Pointer Ridge”).We own 62.50% of Pointer Ridge. Business of Old Line Bank General Old Line Bank is a trust company chartered under Subtitle 2 of Title 3 of the Financial Institutions Article of the Annotated Code of Maryland.Old Line Bank was originally chartered in 1989 as a national bank under the title “Old Line National Bank.”In June 2002, Old Line Bank converted to a Maryland chartered trust company exercising the powers of a commercial bank, and received a Certificate of Authority to do business from the Maryland Commissioner of Financial Regulation. Old Line Bank converted from a national bank to a Maryland chartered trust company to reduce certain federal, supervisory and application fees that were then applicable to Old Line National Bank and to have a local primary regulator.Prior to the conversion, Old Line Bank’s primary regulator was the Office of the Comptroller of the Currency.Currently, Old Line Bank’s primary regulator is the Maryland Commissioner of Financial Regulation. Old Line Bank does not exercise trust powers and its regulatory structure is the same as a Maryland chartered commercial bank.Old Line Bank is a member of the Federal Reserve System and the Federal Deposit Insurance Corporation insures our deposits. We are headquartered in Bowie, Maryland, approximately 10 miles east of Andrews Air Force Base and 20 miles east of Washington, D.C.We engage in a general commercial banking business, making various types of loans and accepting deposits.We market our financial services to small to medium sized businesses, entrepreneurs, professionals, consumers and high net worth clients. Our current primary market area is the suburban Maryland (Washington, D.C. suburbs) counties of Anne Arundel, Calvert, Charles, Montgomery, Prince George’s and St. Mary’s.We also target customers throughout the greater Washington, D.C. metropolitan area.Our branch offices generally operate six days per week from 8:00 a.m. until 7:00 p.m. on weekdays and from 8:00 a.m. until noon on Saturday.None of our branch offices are open on Sunday. 1 Our principal source of revenue is interest income and fees generated by lending and investing funds on deposit.We typically balance the loan and investment portfolio towards loans.Generally speaking, loans earn more attractive returns than investments and are a key source of product cross sales and customer referrals.Our loan and investment strategies balance the need to maintain adequate liquidity via excess cash or federal funds sold with opportunities to leverage our capital appropriately. We have based our strategic plan on the premise of enhancing stockholder value and growth through branching and operating profits.Our short term goals include maintaining credit quality, creating an attractive branch network, expanding fee income, generating extensions of core banking services and using technology to maximize stockholder value. Recent Business Developments Pending Merger Agreement with Washington Savings Bank As we have previously announced, Old Line Bancshares entered into an agreement and plan of merger with WSB Holdings, Inc. (“WSB”), the holding company of The Washington Savings Bank, on September 10, 2012. We plan to complete the merger during the second quarter of 2013.This combination will create a $1.2 billion banking institution and will allow us to expand our financial services with the addition of a successful and growing mortgage origination team.We also anticipate that the acquisition and integration of WSB will enhance the liquidity of our stock as well as our overall financial condition and operating performance. On October 24, 2012, we were served with a complaint filed on September 27, 2012, in the Circuit Court for Prince George’s County, Maryland, against WSB and its directors and Old Line Bancshares.The complaint seeks to enjoin the proposed merger and alleges, among other things, that the members of WSB’s board of directors breached their fiduciary duties by agreeing to sell WSB for inadequate and unfair consideration and pursuant to an unfair process.The complaint also alleges that the directors agreed to provisions in the merger agreement that constitute “onerous and preclusive deal protection devices,” and that certain officers and directors of WSB will receive personal benefits from the merger not shared in by other WSB stockholders.The complaint further alleges that WSB and Old Line Bancshares aided and abetted such alleged breaches. On February 5, 2013, the defendants entered into a memorandum of understanding with the plaintiff regarding settlement of all claims asserted on behalf of the alleged class of WSB Holdings stockholders.In connection with the settlement contemplated by the memorandum of understanding, the litigation and all claims asserted in such litigation will be dismissed subject to court approval.The proposed settlement terms require Old Line Bancshares and WSB to make certain additional disclosures related to the merger, which disclosures are included in this joint proxy statement/prospectus.The parties also agreed that plaintiffs may seek attorneys’ fees and costs in an as yet undetermined amount, with the defendants to pay such fees and costs if and to the extent they are approved by the court.The memorandum of understanding further contemplates that the parties will enter into a stipulation of settlement, which will be subject to customary conditions, including confirmatory discovery and court approval following notice to WSB’s stockholders.If the parties enter into a stipulation of settlement, a hearing will be scheduled at which the court will consider the fairness, reasonableness and adequacy of the settlement.There can be no assurance that the parties will ultimately enter into a stipulation of settlement, that the court will approve any proposed settlement, or that any eventual settlement will be under the same terms as those contemplated by the memorandum of understanding. Old Line Financial Services In June 2012, we established Old Line Financial Services as a division of Old Line Bank and hired an individual with over 25 years of experience to manage this division. Old Line Financial Services allows us to expand the services we provide our customers to include retirement planning and products. Additionally, this division offers investment services including investment management, estate and succession planning and allows our customers to directly purchase individual stocks, bonds and mutual funds. Through this division customers may also purchase life insurance, long term care insurance and key man/woman insurance. 2 Merger with Maryland Bankcorp, Inc. On April 1, 2011, Old Line Bancshares acquired Maryland Bankcorp, Inc. (“Maryland Bankcorp”), the parent company of Maryland Bank & Trust Company, N.A. (“MB&T”). We converted each share of common stock of Maryland Bankcorp into the right to receive, at the holder’s election, $29.11 in cash or 3.4826 shares of Old Line Bancshares’ common stock. We paid cash for any fractional shares of Old Line Bancshares’ common stock and an aggregate cash consideration of $1.0 million.The total merger consideration was $18.8 million. In connection with the acquisition, MB&T was merged with and into Old Line Bank, with Old Line Bank the surviving bank. The acquisition increased Old Line Bancshares, Inc.’s total assets by more than $349 million for total assets immediately after closing of approximately $750 million.As a result of this acquisition Old Line Bank is the sixth largest independent commercial bank based in Maryland, with assets of more than $750 million and 19 full service branches serving five counties. Branch Expansion Developments The acquisition of MB&T added ten full service branches to Old Line Bank’s existing ten branch network, enhanced our presence in Charles County and established a branch network in St. Mary’s and Calvert Counties. We subsequently closed one of the branches in Charles County. In March 2013, we plan to close our Old Line Centre branch. We expect to consolidate the customer accounts located at this branch into one of our other two Waldorf locations. We also plan to employ the staff of this branch in other areas or branches of the bank. On January 2, 2011, we executed an agreement to lease 3,682 square feet of space on the 1st floor of an office building, plus the area comprising the drive-thru banking facilities, located at 2530 Riva Road in Annapolis, Maryland.We moved our then current Annapolis branch to this new location during the second quarter of 2011. Expansion of Commercial, Construction and Commercial Real Estate Lending During the second quarter of 2013, we plan to open a loan production office located at 12501 Prosperity Drive, Suite 215, Silver Spring, in Montgomery County, Maryland.We have hired a Senior Vice President with over 30 years of banking experience to lead this office.This office will allow us to expand our services to the Montgomery County market. The acquisition of MB&T also significantly expanded our lending operations.As a result of the acquisition, we added a loan production office in Lexington Park, St. Mary’s County, Maryland, and a loan production office in Prince Frederick, Calvert County, Maryland and consolidated MB&T’s Waldorf, Charles County, Maryland loan production office into our existing Waldorf loan production office.This consolidation expanded our presence in Charles County, Maryland. As anticipated, the acquisition, the addition of new lenders and our new branches caused an increase in non-interest expenses in 2012.As a result of the addition of these individuals and branches, however, we also experienced an increased level of loan and deposit growth during 2012 that we expect will continue for the foreseeable future, which has provided and we expect will continue to provide increased interest income that exceeds their non-interest expenses. 3 Location and Market Area We consider our current primary market area to consist of the suburban Maryland (Washington, D.C. suburbs) counties of Anne Arundel, Calvert, Charles, Prince George’s, Montgomery and St. Mary’s.The economy in our current primary market area has focused on real estate development, high technology, retail and the government sector. Our headquarters and a branch are located at 1525 Pointer Ridge Place, Bowie, Prince George’s County, Maryland.A critical component of our strategic plan and future growth is Prince George’s County.Prince George’s County wraps around the eastern boundary of Washington, D.C. and offers urban, suburban and rural settings for employers and residents.There are several national and international airports less than an hour away, as is Baltimore.We currently have seven branch locations and three loan production offices in Prince George’s County. Five of our branch offices and a loan production office are located in Charles County, Maryland.Just 15 miles south of the Washington Capital Beltway, Charles County is the gateway to Southern Maryland.The northern part of Charles County is the “development district” where the commercial, residential and business growth is focused.Waldorf, White Plains and the planned community of St. Charles are located here. Two of our branch offices are located in Anne Arundel County, Maryland.We have one in Annapolis that we opened in September 2008 that we relocated and expanded to include a loan production office in 2011.We have another branch that we opened in Crofton in July 2009.Anne Arundel County borders the Chesapeake Bay and is situated in the high tech corridor between Baltimore and Washington, D.C.With over 534 miles of shoreline, it provides waterfront living to many residential communities.Annapolis, the State Capital and home to the United States Naval Academy, and Baltimore/Washington International Thurgood Marshal Airport (BWI) are located in Anne Arundel County.Anne Arundel County has one of the strongest economies in the State of Maryland and its unemployment rate is consistently below the national average. As a result of the acquisition of MB&T, in April 2011, we expanded our branch network to encompass the southern Maryland counties of Calvert and St. Mary’s.The unemployment rates in Calvert and St. Mary’s counties are among the lowest in the state of Maryland and also consistently rank below the national average. Calvert County is located approximately 25 miles southeast of Washington, D.C. Calvert County is one ofseveral Maryland counties that comprise the Washington Metropolitan Area and is adjacent to Anne Arundel, Prince George’s, St. Mary’s and Charles Counties.Major employers in Calvert County include municipal and government agencies and Constellation Energy.We have two branches and a loan production office in Calvert County. In St. Mary’s County, we have three branches and a loan production office.St. Mary’s County is located approximately 35 miles southeast of Washington, D.C. It is adjacent to Charles, Calvert and St. Mary’s counties and is home to the Patuxent River Naval Air Station, a major naval air testing facility on the east coast of the United States. As previously mentioned, during the second quarter of 2013 we plan to open a loan production office in Montgomery County, Maryland.Montgomery County is located just to the north of Washington DC, and is adjacent to Frederick, Howard and Prince George’s Counties in Maryland and Loudoun and Fairfax Counties in Virginia.Montgomery County is an important business and research center and is the third largest biotechnology cluster in the United States.The US Department of Health and Humans Services, US Department of Defense, and the US Department of Commerce are among the top county employers.Several large firms are also based in the county, including Marriott International, Lockheed Martin, GEICO, Discovery Communications and the Travel Channel.Montgomery County has the tenth highest median household income in the U.S., and the second highest in the state of Maryland. 4 Lending Activities General.Our primary market focus is on making loans to small and medium size businesses, entrepreneurs, professionals, consumers and high net worth clients in our primary market area.Our lending activities consist generally of short to medium term commercial business loans, commercial real estate loans, real estate construction loans, home equity loans and consumer installment loans, both secured and unsecured. Credit Policies and Administration.We have adopted a comprehensive lending policy, which includes stringent underwriting standards for all types of loans.Our lending staff follows pricing guidelines established periodically by our management team.In an effort to manage risk, prior to funding, the loan committee consisting of our executive officers and eight members of the Board of Directors must approve by a majority vote all credit decisions in excess of a lending officer’s lending authority.Management believes that we employ experienced lending officers, secure appropriate collateral and carefully monitor the financial condition of our borrowers and the concentrations of loans in the portfolio. In addition to the normal repayment risks, all loans in the portfolio are subject to the state of the economy and the related effects on the borrower and/or the real estate market.With the exception of loans provided to finance luxury boats, generally longer term loans have periodic interest rate adjustments and/or call provisions.senior management monitors the loan portfolio closely to ensure that we minimize past due loans and that we swiftly deal with potential problem loans. Old Line Bank also retains an outside, independent firm to review the loan portfolio.This firm performs a detailed annual review and an interim update at least once a year.We use the results of the firm’s report to validate our internal loan ratings and we review their commentary on specific loans and on our loan administration activities in order to improve our operations. Commercial Business Lending. Our commercial business lending consists of lines of credit, revolving credit facilities, accounts receivable financing, term loans, equipment loans, SBA loans, standby letters of credit and unsecured loans.We originate commercial loans for any business purpose including the financing of leasehold improvements and equipment, the carrying of accounts receivable, general working capital and acquisition activities. We have a diverse client base and we do not have a concentration of these types of loans in any specific industry segment.We generally secure commercial business loans with accounts receivable, equipment, deeds of trust and other collateral such as marketable securities, cash value of life insurance, and time deposits at Old Line Bank. Commercial business loans have a higher degree of risk than residential mortgage loans because the availability of funds for repayment generally depends on the success of the business.They may also involve higher average balances, increased difficulty monitoring and a higher risk of default since their repayment generally depends on the successful operation of the borrower’s business.To help manage this risk, we typically limit these loans to proven businesses and we generally obtain appropriate collateral and personal guarantees from the borrower’s principal owners and monitor the financial condition of the business.For loans in excess of $250,000, monitoring usually includes a review of the borrower’s annual tax returns and updated financial statements. Commercial Real Estate Lending.We finance commercial real estate for our clients, usually for owner occupied properties.We generally will finance owner occupied commercial real estate at a maximum loan to value of 85%.Our underwriting policies and processes focus on the clients’ ability to repay the loan as well as an assessment of the underlying real estate.We originate commercial real estate loans on a fixed rate or adjustable rate basis.Usually, these rates adjust during a three, five or seven year time period based on the then current treasury or prime rate index.Repayment terms include amortization schedules from three years to a maximum of 25 years with principal and interest payments due monthly and with all remaining principal due at maturity. Commercial real estate lending entails significant additional risks as compared with residential mortgage lending.Risks inherent in managing a commercial real estate portfolio relate to sudden or gradual drops in property values as well as changes in the economic climate that may detrimentally impact the borrower’s ability to repay.We attempt to mitigate these risks by carefully underwriting these loans.Our underwriting generally includes an analysis of the borrower’s capacity to repay, the current collateral value, a cash flow analysis and review of the character of the borrower and current and prospective conditions in the market.We generally limit loans in this category to 75%-80% of the value of the property and require personal and/or corporate guarantees.For loans of this type in excess of $250,000, we monitor the financial condition and operating performance of the borrower through a review of annual tax returns and updated financial statements.In addition, we will meet with the borrower and/or perform site visits as required. 5 Real Estate Construction Lending.This segment of our loan portfolio consists of funds advanced for construction of single family residences, multifamily housing and commercial buildings. These loans have short durations, meaning maturities typically of nine months or less. Residential houses, multifamily dwellings and commercial buildings under construction and the underlying land for which the loan was obtained secure the construction loans.All of these loans are concentrated in our primary market area. Construction lending entails significant risks compared with residential mortgage lending.These risks involve larger loan balances concentrated with single borrowers with funds advanced upon the security of the land or the project under construction.The value of the project is estimated prior to the completion of construction.Thus, it is more difficult to evaluate accurately the total loan funds required to complete a project and related loan to value ratios.To mitigate these risks, we generally limit loan amounts to 80% of appraised values and obtain first lien positions on the property.We generally only offer real estate construction financing to experienced builders and commercial entities or individuals who have demonstrated the ability to obtain a permanent loan “take out”.We also perform a complete analysis of the borrower and the project under construction.This analysis includes a review of the cost to construct, the borrower’s ability to obtain a permanent “take out”, the cash flow available to support the debt payments and construction costs in excess of loan proceeds, and the value of the collateral.During construction, we advance funds on these loans on a percentage of completion bases.We inspect each project as needed prior to advancing funds during the term of the construction loan. Residential Real Estate Lending.We offer a variety of consumer oriented residential real estate loans.The bulk of our portfolio is made up of home equity loans to individuals with a loan to value not exceeding 85%.We also offer fixed rate home improvement loans.Our home equity and home improvement loan portfolio gives us a diverse client base.Although most of these loans are in our primary market area, the diversity of the individual loans in the portfolio reduces our potential risk.Usually, we secure our home equity loans and lines of credit with a security interest in the borrower’s primary or secondary residence.Our initial underwriting includes an analysis of the borrower’s debt/income ratio which generally may not exceed 40%, collateral value, length of employment and prior credit history.We do not have any subprime residential real estate loans. Consumer Installment Lending Luxury Boat Loans.We offer various types of secured and unsecured consumer loans.Prior to 2008, a primary aspect of our consumer lending was financing for luxury boat purchases.Although we continue to maintain a portfolio totaling approximately $7.0 million of these loans and would consider making such loans in the future if borrowers were to apply for them, we have not originated any substantive new marine loans since the third quarter of 2007.These loans entail greater risks than residential mortgage lending because the boats that secure these loans are depreciable assets.Further, payment on these loans depends on the borrower’s continuing financial stability.Job loss, divorce, illness or personal bankruptcy may adversely impact the borrower’s ability to pay.To mitigate these risks, we had more stringent underwriting standards for these loans than for other installment loans.As a general guideline, the individual’s debt service should not exceed 36% of his or her gross income, the individual must own a home, have stability of employment and residency, verifiable liquidity, satisfactory prior credit repayment history and the loan to value ratio may not exceed 85%.To ascertain value, we generally received a survey of the boat from a qualified surveyor and/or a current purchase agreement and compared the determined value to published industry values.The majority of these boats are United States Coast Guard documented vessels and we obtained a lien on the vessel with a first preferred ship mortgage, where applicable, or a security interest on the title. 6 Personal and Household Loans.We also make consumer loans for personal, family or household purposes as a convenience to our customer base.As a general guideline, a consumer’s total debt service should not exceed 40% of his or her gross income.The underwriting standards for consumer loans include a determination of the applicant’s payment history on other debts and an assessment of his or her ability to meet existing obligations and payments on the proposed loan. Consumer loans may present greater credit risk than residential mortgage loans because many consumer loans are unsecured or rapidly depreciating assets secure these loans.Repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance because of the greater likelihood of damage, loss or depreciation.Consumer loan collections depend on the borrower’s continuing financial stability.If a borrower suffers personal financial difficulties, the loan may not be repaid.Also, various federal and state laws, including bankruptcy and insolvency laws, may limit the amount we can recover on such loans.However, in our opinion, many of these risks do not apply to the luxury boat loan portfolio due to the credit quality and liquidity of the borrowers. Many of the loans that we acquired from MB&T do not adhere to the stringent underwriting standards that we maintain.Accordingly, during our due diligence process, we evaluated these loans using our underwriting standards and discounted the book value of these loans.This discounted book value was subsequently incorporated into our initial purchase price.Where appropriate, we have risk rated all of the acquired loans to correlate with the risk ratings used in the legacy loan portfolio. Lending Limit.As of December 31, 2012, our legal lending limit for loans to one borrower was approximately $10.6 million.As part of our risk management strategy, we may attempt to participate a portion of larger loans to other financial institutions.This strategy allows Old Line Bank to maintain customer relationships yet reduce credit exposure.However, this strategy may not always be available. Investments and Funding We balance our liquidity needs based on loan and deposit growth via the investment portfolio, purchased funds, and short term borrowings.It is our goal to provide adequate liquidity to support our loan growth.In the event we have excess liquidity, we use investments to generate positive earnings.In the event deposit growth does not fully support our loan growth, we can use a combination of investment sales, federal funds, other purchased funds and short term borrowings to augment our funding position. We actively monitor our investment portfolio and we usually classify investments in the portfolio as “available for sale.”In general, under such a classification, we may sell investment instruments as management deems appropriate.On a monthly basis, we “mark to market” the investment portfolio through an adjustment to stockholders’ equity net of taxes.Additionally, we use the investment portfolio to balance our asset and liability position.We invest in fixed rate or floating rate instruments as necessary to reduce our interest rate risk exposure. Other Banking Products We offer our customers safe deposit boxes, wire transfer services, debit cards, prepaid cards, automated teller machines at all of our branch locations, investment services and credit cards through a third party processor.Additionally, we provide Internet banking capabilities to our customers.With our Internet banking service, our customers may view their accounts on line and electronically remit bill payments.Our commercial account services include direct deposit of payroll for our commercial clients’ employees, an overnight sweep service, lockbox services and remote deposit capture service. We also provide our customers investment services including investment management, estate and succession planning and brokerage services. 7 Deposit Activities Deposits are the major source of our funding.We offer a broad array of deposit products that include demand, NOW, money market and savings accounts as well as certificates of deposit.We believe that we pay competitive rates on our interest bearing deposits.As a relationship oriented organization, we generally seek to obtain deposit relationships with our loan clients. As our overall balance sheet position dictates, we may become more or less competitive in our interest rate structure.We do use brokered deposits as a funding mechanism.Our primary source of brokered deposits is thePromontory Interfinancial Network (Promontory).Through this deposit matching network and its certificate of deposit account and money market registry services, we have the ability to offer our customers access to FDIC insured deposit products in aggregate amounts exceeding current insurance limits.When we place funds through Promontory on behalf of a customer, we receive matching deposits through the network.During 2010, we also purchased brokered certificates of deposit from other sources.We did not purchase brokered deposits from any other source in 2011 or 2012. Competition The banking business is highly competitive.We compete with other commercial banks, savings associations, credit unions, mortgage banking firms, consumer finance companies, securities brokerage firms, insurance companies, money market mutual funds and other financial institutions operating in our primary market area and elsewhere. We believe that we have effectively leveraged our talents, contacts and location to achieve a strong financial position.However, our primary market area is highly competitive and heavily branched.Competition in our primary market area for loans to small and medium sized businesses, entrepreneurs, professionals and high net worth clients is intense, and pricing is important.Many of our competitors have substantially greater resources and lending limits than we do and offer extensive and established branch networks and other services that we do not offer.Moreover, larger institutions operating in our primary market area have access to borrowed funds at a lower rate than is available to us.Deposit competition also is strong among institutions in our primary market area.As a result, it is possible that to remain competitive we may need to pay above market rates for deposits. Employees As of March 1, 2013, Old Line Bank had 161 full time and 21 part time employees.No collective bargaining unit represents any of our employees and we believe that relations with our employees are good.Old Line Bancshares, Inc. has no employees. 8 Supervision and Regulation Old Line Bancshares, Inc. and Old Line Bank are subject to extensive regulation under state and federal banking laws and regulations. These laws impose specific requirements and restrictions on virtually all aspects of operations and generally are intended to protect depositors, not stockholders.The following summary sets forth certain material elements of the regulatory framework applicable to Old Line Bancshares, Inc. and Old Line Bank.It does not describe all of the provisions of the statutes, regulations and policies that are identified.To the extent that the following information describes statutory and regulatory provisions, it is qualified in its entirety by express reference to each of the particular statutory and regulatory provisions.A change in applicable statutes, regulations or regulatory policy may have a material effect on our business. Old Line Bancshares, Inc. Old Line Bancshares, Inc. is a Maryland corporation registered as a bank holding company under the Bank Holding Company Act of 1956, as amended.We are subject to regulation and examination by the Board of Governors of the Federal Reserve Board (the “Federal Reserve Board”), and are required to file periodic reports and any additional information that the Federal Reserve Board may require.The Bank Holding Company Act generally prohibits a bank holding company from engaging in activities other than banking, managing or controlling banks or other permissible subsidiaries and acquiring or retaining direct or indirect control of any company engaged in any activities closely related to banking or managing or controlling banks. In accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) and Federal Reserve Board policy, a bank holding company is expected to serve as a source of financial and managerial strength to its subsidiary banks and may not conduct its operations in an unsafe or unsound manner.In addition, in serving as a source of strength to its subsidiary banks, a bank holding company should stand ready to use available resources to provide adequate capital funds to its subsidiary banks during periods of financial stress or adversity and should maintain the financial flexibility and capital raising capacity to obtain additional resources for assisting its subsidiary banks.A bank holding company’s failure to meet its obligations to serve as a source of strength to its subsidiary banks will generally be considered by the Federal Reserve Board to be an unsafe and unsound banking practice or a violation of the Federal Reserve Board regulations or both.This doctrine is commonly known as the “source of strength” doctrine.The Federal Reserve Board may require a bank holding company to terminate any activity or relinquish control of a non-bank subsidiary (other than a non-bank subsidiary of a bank) upon the Federal Reserve Board’s determination that such activity or control constitutes a serious risk to the financial soundness or stability of any subsidiary depository institution of the bank holding company.Further, federal bank regulatory authorities have additional discretion to require a bank holding company to divest itself of any bank or non-bank subsidiary if the agency determines that divestiture may aid the depository institution’s financial condition. The Federal Reserve Board must approve, among other things, the acquisition by a bank holding company of control of more than 5% of the voting shares, or substantially all the assets, of any bank or bank holding company or the merger or consolidation by a bank holding company with another bank holding company.In general, the Bank Holding Company Act limits the business of bank holding companies to banking, managing or controlling banks, furnishing services for its authorized subsidiaries, and engaging in activities that the Federal Reserve Board has determined, by order or regulation, to be so closely related to banking and/or managing or controlling banks as to be properly incident thereto.Some of the activities that the Federal Reserve Board has determined by regulation to be closely related to banking include servicing loans, performing certain data processing services, acting as a fiduciary, investment or financial advisor, and making investments in corporations or projects designed primarily to promote community welfare. The Change in Bank Control Act and the related regulations of the Federal Reserve Board require any person or persons acting in concert, to file a written notice with the Federal Reserve Board before the person or persons acquire direct or indirect “control” of a bank or bank holding company.As a general matter, a party is deemed to control a bank or bank holding company if the party owns or controls 25% or more of any class of voting stock.Subject to rebuttal, a party may be presumed to control a bank or bank holding company if the investor owns or controls 10% or more of any class of voting stock.Ownership by affiliated parties, or parties acting in concert, is typically aggregated for these purposes.If a party’s ownership of Old Line Bancshares, Inc. were to exceed the above thresholds, the investor could be deemed to “control” Old Line Bancshares, Inc. for regulatory purposes.This could subject the investor to regulatory filings or other regulatory consequences. 9 The Federal Reserve Board has adopted guidelines regarding the capital adequacy of bank holding companies, which require bank holding companies to maintain specified minimum ratios of capital to total assets and capital to risk-weighted assets. See “Capital Adequacy Guidelines.” The Federal Reserve Board has the power to prohibit dividends by bank holding companies if their actions constitute unsafe or unsound practices. The Federal Reserve Board has issued a policy statement on the payment of cash dividends by bank holding companies, which expresses the Federal Reserve Board's view that a bank holding company should pay cash dividends only to the extent that the company's net income for the past year is sufficient to cover both the cash dividends and a rate of earnings retention that is consistent with the company's capital needs, asset quality, and overall financial condition. The Federal Reserve Board and the Maryland Commissioner of Financial Regulation (the “Commissioner”) regularly examine the operations and condition of Old Line Bancshares.In addition, the Federal Reserve Board and the Commissioner have enforcement authority over Old Line Bancshares, which includes the power to remove officers and directors and the authority to issue cease-and-desist orders to prevent Old Line Bancshares from engaging in unsafe or unsound practices or violating laws or regulations governing its business. In general, these enforcement actions may be initiated for violations of laws and regulations and unsafe or unsound practices.Other actions or inactions may provide the basis for enforcement action, including misleading or untimely reports filed with regulatory authorities. The status of Old Line Bancshares, Inc. as a registered bank holding company under the Bank Holding Company Act of 1856, as amended, does not exempt it from certain federal and state laws and regulations applicable to Maryland corporations generally, including, without limitation, certain provisions of the federal securities laws. Old Line Bank Old Line Bank is a Maryland chartered trust company (with all of the powers of a commercial bank), and is a member of the Federal Reserve System.Deposits of Old Line Bank are insured to the maximum legal limits by the Deposit Insurance Fund of the Federal Deposit Insurance Corporation (“FDIC”).It is subject to regulation, supervision and regular examination by the Commissioner and the Federal Reserve Board.The regulations of these various agencies govern most aspects of Old Line Bank’s business, including required reserves against deposits, lending, investments, mergers and acquisitions, borrowing, dividends and location and number of branch offices.In addition, Old Line Bank is subject to numerous federal, state and local laws and regulations that set forth specific requirements with respect to extensions of credit, credit practices, disclosure of credit terms, and discrimination in credit transactions. The Federal Reserve Board and the Commissioner regularly examine the operations and condition of Old Line Bank, including, but not limited to, its capital adequacy, reserves, loans, investments, and management practices.These examinations are for the protection of Old Line Bank’s depositors and the Deposit Insurance Fund. In addition, Old Line Bank is required to furnish quarterly and annual reports to the Federal Reserve Board.The Federal Reserve Board's enforcement authority includes the power to remove officers and directors and the authority to issue cease-and-desist orders to prevent a bank from engaging in unsafe or unsound practices or violating laws or regulations governing its business.In general, these enforcement actions may be initiated for violations of laws and regulations and unsafe or unsound practices.Other actions or inactions may provide the basis for enforcement action, including misleading or untimely reports filed with regulatory authorities. The Federal Reserve Board has adopted regulations regarding capital adequacy, which require member banks to maintain specified minimum ratios of capital to total assets and capital to risk-weighted assets.See “– Capital Adequacy Guidelines.”Federal Reserve Board regulations and State law limit the amount of dividends that Old Line Bank may pay to Old Line Bancshares, Inc.See “– Dividends.” 10 The Dodd-Frank Act The Dodd-Frank Act, enacted in 2010, will have a broad impact on the financial services industry, imposing significant regulatory and compliance changes, including the designation of certain financial companies as systemically significant, the imposition of increased capital, leverage, and liquidity requirements, and numerous other provisions designed to improve supervision and oversight of, and strengthen safety and soundness within, the financial services sector. The following items provide a brief description of certain provisions of the Dodd-Frank Act. · Source of strength.The Dodd-Frank Act codified the Federal Reserve Board’s “source of strength” doctrine, requiring that every bank holding company and savings and loan holding company must serve as a source of strength for each of its depository institution subsidiaries.The regulatory agencies must issue regulations that implement this requirement, including by requiring that all bank and savings and loan holding companies provide capital, liquidity and other support to their depository institution subsidiaries in times of financial stress.Under this requirement, Old Line Bancshares in the future could be required to provide financial assistance to Old Line Bank should Old Line Bank experience financial distress. · Mortgage loan origination and risk retention.The Dodd-Frank Act contains additional regulatory requirements that may affect our operations and result in increased compliance costs.For example, the Dodd-Frank Act imposes new standards for mortgage loan originations on all lenders, including banks, in an effort to require steps to verify a borrower’s ability to repay.In addition, the Dodd-Frank Act generally requires lenders or securitizers to retain an economic interest in the credit risk relating to loans the lender sells or mortgage and other asset-backed securities that the securitizer issues. The risk retention requirement generally will be 5%, but could be increased or decreased by regulation. · Consumer Financial Protection Bureau (“CFPB”).The Dodd-Frank Act created a new independent CFPB within the Federal Reserve Board.The CFPB is tasked with establishing and implementing rules and regulations under certain federal consumer protection laws with respect to the conduct of providers of certain consumer financial products and services.The CFPB has rulemaking authority over many of the statutes governing products and services offered to bank consumers, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.For banking organizations with assets under $10 billion, like Old Line Bank, the Federal Reserve Board, as Old Line Bank’s primary federal regulator, will continue to have examination and enforcement authority under federal consumer financial law.In addition, the Dodd-Frank Act permits states to adopt consumer protection laws and regulations that are stricter than those regulations promulgated by the CFPB.Compliance with any such new regulations would increase our cost of operations. · Deposit insurance.The Dodd-Frank Act made permanent the general $250,000 deposit insurance limit for insured deposits and provided unlimited deposit insurance through December 31, 2012 for noninterest-bearing transaction accounts. As scheduled, the unlimited insurance coverage for noninterest-bearing transaction accounts expired on December 31, 2012.The Dodd-Frank Act also extended until January 1, 2013, federal deposit insurance coverage for the full net amount held by depositors in noninterest bearing transaction accounts.Amendments to the Federal Deposit Insurance Act (“FDIA”) broadened the assessment base against which an insured depository institution’s deposit insurance premiums paid to the Deposit Insurance Fund are calculated.These provisions could increase the FDIC deposit insurance premiums paid by Old Line Bank. · Enhanced lending limits.The Dodd-Frank Act strengthened the existing limits on a depository institution’s credit exposure to one borrower.Federal banking law prohibits a depository institution’s ability to extend credit to one person (or group of related persons) in amounts that exceed certain thresholds.The Dodd-Frank Act expanded the scope of these restrictions to include credit exposure arising from derivative transactions, repurchase agreements, and securities lending and borrowing transactions. 11 · Corporate governance.The Dodd-Frank Act addresses many investor protection, corporate governance and executive compensation matters that will affect most U.S. publicly traded companies, including Old Line Bancshares. The Dodd-Frank Act provides the SEC with authority to adopt proxy access rules that would allow stockholders of publicly traded companies to nominate candidates for election as a director and have those nominees included in a company’s proxy materials and directs the SEC and national securities exchanges to adopt rules that: (1) provide stockholders of U.S. publicly traded companies an advisory vote on executive compensation; (2) will enhance independence requirements for compensation committee members; and (3) will require companies listed on national securities exchanges to adopt incentive-based compensation clawback policies for executive officers. Many of the requirements of the Dodd-Frank Act will be implemented over time and the full extent of the impact such requirements will have on our operations is unclear.The changes resulting from the Dodd-Frank Act may impact the profitability of our business activities, require changes to certain of our business practices, impose upon us more stringent capital, liquidity and leverage requirements or otherwise adversely affect our business.These changes may also require us to invest significant management attention and resources to evaluate and make any changes necessary to comply with new statutory and regulatory requirements.Failure to comply with the new requirements may negatively impact our results of operations and financial condition.While we cannot predict what effect any presently contemplated or future changes in the laws or regulations or their interpretations would have on us, these changes could be materially adverse to our investors. Capital Adequacy Guidelines The federal bank regulatory agencies have adopted risk based capital adequacy guidelines by which they assess the adequacy of capital in examining and supervising banks and bank holding companies and in analyzing bank regulatory applications.Risk based capital requirements determine the adequacy of capital based on the risk inherent in various classes of assets and off balance sheet items.Pursuant to the Federal Deposit Insurance Corporation Improvement Act the agencies have established five capital tiers for depository institutions: well-capitalized, adequately capitalized, undercapitalized, significantly undercapitalized and critically undercapitalized.Failure to meet minimum capital requirements can initiate certain discretionary, and under certain circumstances, mandatory, actions by regulators that could have a direct material adverse effect on Old Line Bank’s financial condition.On June 12, 2012, the federal bank regulatory agencies issued proposed new capital rules that would implement the Basel III regulatory reforms and provisions of the Dodd-Frank Act that require the agencies to establish minimum risk-based and leverage capital requirements.See “– Proposed New Capital Rules.”If adopted, these new regulatory requirements would generally increase the levels of capital that Old Line Bancshares and Old Line Bank will be required to maintain in order to meet regulatory minimums, engage in certain transactions, and make dividend payments. Banks and bank holding companies are expected to maintain minimum ratios of capital to risk-weighted assets.There are two main categories of capital under the guidelines.Tier 1 capital generally consists of the sum of common stockholders’ equity and perpetual preferred stock (subject in the case of the latter to limitations on the kind and amount of such stock), less goodwill and certain other deductions.Tier 2 capital consists of perpetual preferred stock that is not otherwise eligible to be included as Tier 1 capital, hybrid capital instruments, term subordinated debt and intermediate-term preferred stock and, subject to limitations, general allowances for credit losses.Tier 2 capital is limited to the amount of Tier 1 capital.Assets are adjusted under the risk-based guidelines to take into account different risk characteristics, with the categories ranging from 0% (requiring no risk-based capital) for assets such as cash, to 100% for the bulk of assets that are typically held by a commercial bank, including certain multi-family residential and commercial real estate loans, commercial business loans and consumer loans, to 200% for certain non- investment grade investments. Residential first mortgage loans on one to four family residential real estate and certain seasoned multi-family residential real estate loans, which are not 90 days or more past due or non-performing and which have been made in accordance with prudent underwriting standards are assigned a 50% level in the risk weighing system, as are certain privately-issued mortgage backed securities representing indirect ownership of such loans.Off balance sheet items also are adjusted to take into account certain risk characteristics. 12 In addition to the risk based capital requirements, the federal bank regulatory agencies have established a minimum 3.0% leverage capital ratio (Tier 1 capital to total adjusted assets) requirement for the most highly rated banks and bank holding companies, with an additional cushion of at least 100 to 200 basis points for all other banks and bank holding companies, which effectively increases the minimum leverage capital ratio for such other banks to 4.0% - 5.0% or more.Under the applicable regulations, the highest rated banks and bank holding companies are those that the federal bank regulatory agencies determine are not anticipating or experiencing significant growth and have well diversified risk, including no undue interest rate risk exposure, excellent asset quality, high liquidity, good earnings and, in general, those which are considered a strong banking organization. A bank or bank holding company that has less than the minimum leverage capital ratio requirement must submit, to the applicable regulator for review and approval, a reasonable plan describing the means and timing by which the bank or bank holding company will achieve its minimum leverage capital ratio requirement.A bank or bank holding company that fails to file such a plan is deemed to be operating in an unsafe and unsound manner and could be subject to a cease-and-desist order. Under federal prompt corrective action regulations, the Federal Reserve Board is authorized and, under certain circumstances required, to take supervisory actions against state member banks that are not adequately capitalized. Under these regulations, a bank is considered to be (i) “well capitalized” if it maintains a total risk-based capital ratio of 10.0% or greater, a Tier 1 risk-based capital ratio of 6.0% or greater, and Tier I leverage capital of 5.0% or greater (measured as tier 1 capital to adjusted total assets), and is not subject to any written capital order or directive; (ii) “adequately capitalized” if it has total risk-based capital of 8.0% or more, Tier I risk-based capital of 4.0% or more and Tier I leverage capital of 4.0% or more (3.0% under certain circumstances), and does not meet the definition of “well capitalized”; (iii) “undercapitalized” if it has total risk-based capital of less than 8.0%, Tier I risk-based capital of less than 4.0% or Tier I leverage capital of less than 4.0% (3.0% under certain circumstances); (iv) “significantly undercapitalized” if it has total risk-based capital of less than 6.0%, Tier I risk-based capital less than 3.0%, or Tier I leverage capital of less than 3.0%; and (v) “critically undercapitalized” if its ratio of tangible equity to total assets is equal to or less than 2.0%.Under certain circumstances, the Federal Reserve Board may reclassify a well capitalized institution as adequately capitalized, and may require an adequately capitalized institution or an undercapitalized institution to comply with supervisory actions as if it were in the next lower category (except that the Federal Reserve Board may not reclassify a significantly undercapitalized institution as critically undercapitalized).The Federal Reserve Board may set higher capital requirements for an individual institution when particular circumstances warrant. Currently, Old Line Bank is well capitalized. As an additional means to identify problems in the financial management of depository institutions, the FDIA requires federal bank regulatory agencies to establish certain non-capital safety and soundness standards for institutions for which they are the primary federal regulator.The standards relate generally to operations and management, asset quality, interest rate exposure and executive compensation.The agencies are authorized to take action against institutions that fail to meet such standards. Proposed New Capital Rules On June 12, 2012, the federal bank regulatory agencies adopted notices of proposed rulemaking in which they proposed to revise their risk-based and leverage capital requirements consistent with agreements reached by the Basel Committee on Banking Supervision (BCBS) in “Basel III: A Global Regulatory Framework for More Resilient Banks and Banking Systems” (“Basel III”).If adopted, the new requirements would introduce new tier 1 common equity ratio requirements of 4.5% and 6.5%, net of regulatory deductions, for adequately capitalized and well-capitalized institutions, respectively, and would also establish more conservative standards for including an instrument in regulatory capital.The new requirements would also introduce a capital conservation buffer of an additional 2.5% of common equity to risk-weighted assets, raising the target minimum common equity ratio to 7%, the minimum tier 1 capital ratio to 8.5%, and the minimum total capital ratio to 10.5%.An institution’s failure to achieve these minimum levels including the capital conservation buffer would restrict the institution’s ability to make capital distributions, including dividends, and to make certain discretionary bonus payments to executive officers.The regulatory agencies also reserve the right to require capital ratios for individual institutions that are higher than these minimums depending on the institution’s individual circumstances.The new requirements would also assign new risk weight categories for certain assets, most notably residential mortgage loans, high volatility commercial real estate loans, and past due assets.These new risk weightings may require banks and bank holding companies to maintain additional capital against assets in those categories and may introduce more volatility in their capital ratios. 13 If adopted in their proposed form, the requirements will be phased in over a multi-year period.The ultimate impact of the new capital and liquidity standards on us is currently being reviewed and will depend on a number of factors, including the final rulemaking and implementation by the bank regulatory agencies.We cannot determine the ultimate effect that the final regulations, if enacted, would have upon our earnings or financial position. Deposit Insurance The deposits of Old Line Bank are insured up to applicable limits per insured depositor by the FDIC.The Dodd-Frank Act permanently increased the FDIC deposit insurance coverage per separately insured depositor for all account types to $250,000.In November 2010, as required by the Dodd-Frank Act, the FDIC issued a Final Rule that provides for unlimited insurance coverage of non-interest bearing demand transaction accounts, regardless of the balance of the account, through December 31, 2012.On January 18, 2011, the FDIC issued a Final Rule to include Interest on Lawyer Trust Accounts (“IOLTAs”) in the temporary unlimited insurance coverage for non-interest bearing demand transaction accounts.This temporary unlimited insurance coverage replaces the Transaction Account Guarantee Program (TAGP), which expired on December 31, 2010.Unlike the TAGP, there is no special assessment associated with the temporary unlimited insurance coverage, nor may institutions opt out of the unlimited coverage. Under the FDIA, the FDIC may terminate insurance of deposits upon a finding that the institution has engaged in unsafe or unsound practices, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or condition imposed by the FDIC. Deposit Insurance Assessments Under current FDIC regulations, each depository institution is assigned to a risk category based on capital and supervisory measures.In 2009, the FDIC revised the method for calculating the assessment rate for depository institutions by introducing several adjustments to an institution’s initial base assessment rate.A depository institution is assessed premiums by the FDIC based on its risk category and the amount of deposits held. On February 7, 2011, the FDIC approved a final rule on Assessments, Dividends, Assessment Base and Large Bank Pricing (“Rule”).The Rule, mandated by the Dodd-Frank Act, changes the deposit insurance assessment system from one that is based on domestic deposits to one that is based on average consolidated total assets minus average tangible equity.In addition, the Rule adopts a “scorecard” assessment scheme for larger banks and suspends dividend payments if the Deposit Insurance Fund reserve ratio exceeds 1.5%, but provides for decreasing assessment rates when the Deposit Insurance Fund reserve ratio reaches certain thresholds.Under the Rule, larger insured depository institutions will likely be forced to pay higher assessments to the Deposit Insurance Fund than under the old system, which should offset the cost of the assessment increases for institutions with consolidated assets of less than $10 billion, such as Old Line Bank. 14 The Emergency Economic Stabilization Act of 2008 In the third quarter of 2008, the Federal Reserve Board, the U.S. Treasury and the FDIC initiated measures to stabilize the financial markets and to provide liquidity for financial institutions.The Emergency Economic Stabilization Act of 2008 (“EESA”) was signed into law on October 3, 2008 and authorized the U.S. Treasury to provide funds to restore liquidity and stability to the U.S. financial system.Under the authority of EESA, the U.S. Treasury instituted a voluntary capital purchase program to encourage U.S. financial institutions to build capital to increase the flow of financing to U.S. businesses and consumers to support the U.S. economy.Under the program, the U.S. Treasury purchased senior preferred shares of financial institutions that pay cumulative dividends at a rate of 5% per year for five years and thereafter at a rate of 9% per year.On December 5, 2008, Old Line Bancshares issued to the U.S. Treasury $7 million of Series A Preferred Stock and warrants to purchase 141,892 shares of our common stock at $7.40 per share.We elected to participate in the capital purchase program at an amount equal to approximately 3% of our risk weighted assets at the time. On July 15, 2009, we repurchased from the U.S. Treasury the 7,000 shares of preferred stock that we issued to them in December 2008.We also repurchased the warrant to purchase 141,892 shares of our common stock that was issued to the U.S. Treasury in conjunction with the issuance of preferred stock. Maryland Regulatory Assessment The Commissioner assesses state chartered banks to cover the expense of regulating banking institutions.Old Line Bank’s asset size determines the amount of the assessment.In 2012, we paid $84,320 to the Commissioner. Transactions with Affiliates and Insiders Maryland law imposes restrictions on certain transactions with affiliates of Maryland commercial banks.Generally, under Maryland law, a director, officer or employee of a commercial bank may not borrow, directly or indirectly, any money from the bank, unless the loan has been approved by a resolution adopted by and recorded in the minutes of the board of directors of the bank, or the executive committee of the bank, if that committee is authorized to make loans.If the executive committee approves such a loan, the loan approval must be reported to the board of directors at its next meeting.Certain commercial loans made to directors of a bank and certain consumer loans made to non-officer employees of the bank are exempt from the law’s coverage.Section 23A of the Federal Reserve Act and the Federal Reserve Board’s Regulation W limit the extent to which a bank or its subsidiaries may engage in “covered transactions” with any one affiliate to an amount equal to 10% of such bank’s capital stock and surplus, and contain an aggregate limit on all such transactions with all affiliates to an amount equal to 20% of such bank’s capital stock and surplus.An affiliate of a bank is generally any company or entity that controls, is controlled by, or is under common control with the bank.In a holding company context, the parent bank holding company and any companies which are controlled by such parent holding company are affiliates of the bank. The term “covered transaction” includes the making of loans, purchase of assets, issuance of guarantees, and other similar transactions. In addition, loans or other extensions of credit by a bank to an affiliate are required to be collateralized in accordance with regulatory requirements and the bank’s transactions with affiliates must be consistent with safe and sound banking practices and may not involve the purchase by the bank of any low-quality asset from an affiliate.Section 23B of the Federal Reserve Act applies to covered transactions as well as certain other transactions between a bank and its affiliates and Section 23B and Regulation W require that all such transactions be on terms substantially the same, or at least as favorable, to the bank as those provided to non-affiliates. Regulation W generally excludes non-bank and non-savings association subsidiaries of banks from treatment as affiliates, except to the extent that the Federal Reserve Board decides to treat these subsidiaries as affiliates.All of Old Line Bank’s transactions with its affiliates comply with the applicable provisions of Sections 23A and 23B and Regulation W. Section 22(h) of the Federal Reserve Act and the Federal Reserve Board’s Regulation O govern extensions of credit made by a bank to its directors, executive officers, and principal stockholders (“insiders”).Among other things, these provisions require that extensions of credit to insiders be made on terms that are substantially the same as, and follow credit underwriting procedures that are not less stringent than those prevailing for comparable transactions with unaffiliated persons and that do not involve more than the normal risk of repayment or present other unfavorable features.Further, such extensions may not exceed certain limitations on the amount of credit extended to such persons, individually and in the aggregate, which limits are based, in part, on the amount of the bank’s capital.Extensions of credit in excess of certain limits must be also be approved by the board of directors. All of Old Line Bank’s loans to its and Old Line Bancshares’ executive officers, directors and greater than 10% stockholders, and affiliated interests of such persons, comply with the requirements of Regulation O. 15 We have entered into banking transactions with our directors and executive officers and the business and professional organizations in which they are associated in the ordinary course of business.We make such loans and loan commitments in accordance with all applicable laws. Loans to One Borrower Old Line Bank is subject to statutory and regulatory limits on the extension of credit to one borrower.Generally, the maximum amount of total outstanding loans that a Maryland chartered trust company may have to any one borrower at any one time is 15% of Old Line Bank’s unimpaired capital and unimpaired surplus.An additional amount may be lent, equal to 10% of unimpaired capital and surplus, if such loan is secured by readily marketable collateral, which is defined to include certain securities and bullion, but generally does not include real estate. Liquidity Old Line Bank is subject to the reserve requirements imposed by the State of Maryland.A Maryland commercial bank is required to have at all times a reserve equal to at least 15% of its demand deposits.Old Line Bank is also subject to the reserve requirements of Federal Reserve Board’s Regulation D, which applies to all depository institutions.Specifically, beginning on January 1, 2013, amounts in transaction accounts above $12.4 million and up to $79.5 million must have reserves held against them in the ratio of three percent of the amount.Amounts above $79.5 million require reserves of $2,013,000 plus 10 percent of the amount in excess of $79.5 million.The Maryland reserve requirements may be used to satisfy the requirements of Federal Reserve Board’s Regulation D.Old Line Bank is in compliance with its reserve requirements. Dividends Old Line Bancshares, Inc. is a legal entity separate and distinct from Old Line Bank.Virtually all of Old Line Bancshares, Inc.’s revenue available for the payment of dividends on its common stock results from dividends paid to Old Line Bancshares, Inc. by Old Line Bank.Under Maryland law, Old Line Bank may declare a cash dividend, after providing for due or accrued expenses, losses, interest, and taxes, from its undivided profits or, with the prior approval of the Maryland Commissioner of Financial Regulation, from its surplus in excess of 100% of its required capital stock.Also, if Old Line Bank’s surplus is less than 100% of its required capital stock, cash dividends may not be paid in excess of 90% of net earnings.In addition to these specific restrictions, the bank regulatory agencies have the ability to prohibit or limit proposed dividends if such regulatory agencies determine the payment of such dividends would result in Old Line Bank being in an unsafe and unsound condition. 16 Community Reinvestment Act Old Line Bank is required to comply with the Community Reinvestment Act (“CRA”) regardless of its capital condition.The CRA requires that, in connection with its examinations of Old Line Bank, the Federal Reserve Board evaluates the record of Old Line Bank in meeting the credit needs of its local community, including low and moderate income neighborhoods, consistent with the safe and sound operation of the institution.The CRA does not establish specific lending requirements or programs for financial institutions nor does it limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community, consistent with the CRA.These factors are considered in, among other things, evaluating mergers, acquisitions and applications to open a branch or facility.The CRA also requires all institutions to make public disclosure of their CRA ratings.Old Line Bank received a “Satisfactory” rating in its latest CRA examination. Standards for Safety and Soundness Federal law requires each federal banking agency to prescribe certain standards for all insured depository institutions.These standards relate to, among other things, internal controls, information systems and audit systems, loan documentation, credit underwriting, interest rate risk exposure, asset growth, compensation, and other operational and managerial standards as the agency deems appropriate. Interagency guidelines set forth the safety and soundness standards that the federal banking agencies use to identify and address problems at insured depository institutions before capital becomes impaired.If the appropriate federal banking agency determines that an institution fails to meet any standard prescribed by the guidelines, the agency may require the institution to submit to the agency an acceptable plan to achieve compliance with the standard.If an institution fails to meet these standards, the appropriate federal banking agency may require the institution to implement an acceptable compliance plan.Failure to implement such a plan can result in further enforcement action, including the issuance of a cease and desist order or the imposition of civil money penalties. Anti-Money Laundering and OFAC Under federal law, financial institutions must maintain anti-money laundering programs that include established internal policies, procedures and controls; a designated compliance officer; an ongoing employee training program; and testing of the program by an independent audit function.Financial institutions are also prohibited from entering into specified financial transactions and account relationships and must meet enhanced standards for due diligence and customer identification in their dealings with foreign financial institutions and foreign customers.Financial institutions must take reasonable steps to conduct enhanced scrutiny of account relationships to guard against money laundering and to report any suspicious transactions, and law enforcement authorities have been granted increased access to financial information maintained by financial institutions. Bank regulators routinely examine institutions for compliance with these obligations, and they must consider an institution’s compliance in connection with the regulatory review of applications, including applications for banking mergers and acquisitions.The regulatory authorities have imposed “cease and desist” orders and civil money penalty sanctions against institutions found to be violating these obligations. The Office of Foreign Assets Control, or OFAC, is responsible for helping to insure that U.S. entities do not engage in transactions with certain prohibited parties, as defined by various Executive Orders and Acts of Congress. OFAC sends bank regulatory agencies lists of persons and organizations suspected of aiding, harboring or engaging in terrorist acts, known as Specially Designated Nationals and Blocked Persons.If Old Line Bancshares or Old Line Bank finds a name on any transaction, account, or wire transfer that is on an OFAC list, they must freeze such account, file a suspicious activity report, and notify the appropriate authorities. Consumer Protection Laws Old Line Bank is subject to a number of federal and state laws designed to protect borrowers and promote lending to various sectors of the economy.These laws include the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Fair and Accurate Credit Transactions Act, the Truth in Lending Act, the Home Mortgage Disclosure Act, and the Real Estate Settlement Procedures Act, and various state law counterparts. 17 In addition, federal law currently contains extensive customer privacy protection provisions.Under these provisions, a financial institution must provide to its customers, at the inception of the customer relationship and annually thereafter, the institution’s policies and procedures regarding the handling of customers’ nonpublic personal financial information.These provisions also provide that, except for certain limited exceptions, a financial institution may not provide such personal information to unaffiliated third parties unless the institution discloses to the customer that such information may be so provided and the customer is given the opportunity to opt out of such disclosure.Further, under the “Interagency Guidelines Establishing Information Security Standards,” banks must implement a comprehensive information security program that includes administrative, technical, and physical safeguards to ensure the security and confidentiality of customer information.Federal law makes it a criminal offense, except in limited circumstances, to obtain or attempt to obtain customer information of a financial nature by fraudulent or deceptive means. Sarbanes-Oxley Act of 2002 The Sarbanes-Oxley Act of 2002 addresses, among other issues, corporate governance, auditing and accounting, executive compensation, and enhanced and timely disclosure of corporate information. We have prepared policies, procedures and systems designed to ensure compliance with the Sarbanes-Oxley Act and related regulations. Other Legislative and Regulatory Initiatives In addition to the Dodd-Frank Act and the regulations that will be promulgated thereunder, new proposals may be introduced in the United States Congress and in the Maryland Legislature and before various bank regulatory authorities which would alter the powers of, and restrictions on, different types of banking organizations and which would restructure part or all of the existing regulatory framework for banks, bank holding companies and other providers of financial services.Moreover, other bills may be introduced in Congress which would further regulate, deregulate or restructure the financial services industry, including proposals to substantially reform the regulatory framework.We cannot predict whether or in what form any proposed regulation or statute will be adopted or the extent to which any new regulation or statute may affect our business. Effect of Governmental Monetary Policies Domestic economic conditions and the monetary and fiscal policies of the United States government and its agencies affect our earnings.The Federal Reserve Board’s monetary policies have had, and are likely to continue to have, an important impact on the operating results of financial institutions through its power to implement national monetary policy in order, among other things, to curb inflation or combat a recession.The monetary policies of the Federal Reserve Board affect the levels of bank loans, investments and deposits through its control over the issuance of United States government securities, its regulation of the discount rate applicable to member banks and its influence over reserve requirements to which member banks are subject.We cannot predict the nature or impact of future changes in monetary and fiscal policies. 18 Forward Looking Statements Some of the matters discussed in this annual report including under the captions “Business of Old Line Bancshares, Inc.,” “Business of Old Line Bank,” “Risk Factors”, and “Management’s Discussion And Analysis Of Financial Condition And Results Of Operations” and elsewhere in this annual report constitute forward looking statements.These forward-looking statements include (a) our objectives, expectations and intentions, including (i) branch retention and closings, opening of new locations and market expansion, (ii) statements regarding anticipated changes in non-interest expenses (including as a result of the pending merger with WSB) and that net interest income will continue to increase during 2013, (iii) that merger-related expenses will cause lower than expected earnings until completion of the merger and that the merger with WSB will be accretive to earnings within three quarters of closing, (iv) maintenance of the net interest margin, (v) our belief that we have identified any problem assets and that our borrowers will continue to remain current on their loans, (vi) Old Line Bancshares being well positioned to capitalize on potential opportunities in a healthy economy, (vii) expected losses on and our intentions with respect to our investment securities, (viii) earnings on bank owned life insurance, (ix) continued use of brokered deposits for funding, and (x) expected cash flows on acquired impaired loans; (b) sources of and sufficiency of liquidity; (c) the adequacy of the allowance for loan losses; (d) expected loan, deposit, asset, balance sheet and earnings growth; (e) anticipated payment on non-accrual loans, settlement on the sale of foreclosed properties and anticipated foreclose on a property securing another non-accrual loan,; (f) impact of new accounting guidance; (g) expectations with respect to the impact of pending legal proceedings; (h) improving earnings per share and stockholder value; (i) the impact of off-balance sheet arrangements;and (j) financial and other goals and plans. Item 1A.Risk Factors You should consider carefully the following risks, along with other information contained in this Form 10-K.The risks and uncertainties described below are not the only ones that may affect us.Additional risks and uncertainties also may adversely affect our business and operations including those discussed in Item 7-Management’s Discussion and Analysis of Financial Condition and Results of Operations.Any of the following events, should they actually occur, could materially and adversely affect our business and financial results. Risk Factors Related to the Pending Merger with WSB Holdings, Inc. We may fail to realize all of the anticipated benefits of the merger.The success of the pending merger with WSB, as discussed above in “Item-1 Business” will depend, in part, on our ability to realize the anticipated benefits and cost savings from combining the businesses of Old Line Bancshares and WSB.To realize these anticipated benefits and cost savings, however, we must successfully combine the businesses of Old Line Bancshares and WSB.If we are unable to achieve these objectives, the anticipated benefits and cost savings of the merger may not be realized fully or at all or may take longer to realize than expected. Old Line Bancshares and WSB have operated and, until the completion of the merger, will continue to operate, independently.It is possible that the integration process could result in the loss of key employees, the loss of key depositors or other bank customers, the disruption of each company’s ongoing businesses or inconsistencies in standards, controls, procedures and policies that adversely affect Old Line Bancshares’ and WSB’s ability to maintain their relationships with their respective clients, customers, depositors and employees or to achieve the anticipated benefits of the merger.Integration efforts between the two companies may, to some extent, also divert management attention and resources.These integration matters could have an adverse effect on each of Old Line Bancshares and WSB during such transition period. 19 The market price of Old Line Bancshares common stock after the merger may be affected by factors different from those affecting the shares of Old Line Bancshares or WSB currently.The businesses of Old Line Bancshares and WSB differ and, accordingly, the results of operations of the combined company and the market price of the combined company’s shares of common stock may be affected by factors different from those currently affecting our independent results of operations and the market prices of our common stock. We may be unable to obtain satisfaction of all conditions to complete our merger with WSB, including the approval of our stockholders, in the anticipated timeframe.Completion of the merger is contingent upon customary closing conditions, including approval of the merger and the merger agreement by our stockholders and approval of the merger by WSB’s stockholders.If the stockholders do not approve the merger and/or the merger agreement at the special stockholders meetings, we will not consummate the merger. Completion of the merger is also conditioned upon customary closing conditions.Although Old Line Bancshares and WSB have agreed in the merger agreement to use reasonable best efforts to consummate the merger, the other conditions to the merger may fail to be satisfied.In addition, satisfying the conditions to, and completion of, the merger may take longer than, and could cost more than we expect.Any delay in completing the merger may adversely affect the benefits that we expect to achieve from the merger and the integration of our business with WSB’s business. If the merger is not completed, we will have incurred substantial expenses without realizing the expected benefits.We have incurred substantial expenses in connection with the execution of the merger agreement and the merger.The completion of the merger depends on the satisfaction of specified conditions; including the approval of the stockholders of Old Line Bancshares and WSB and the receipt of regulatory approvals.We have received all of the required regulatory approvals, and each of Old Line Bancshares and WSB has scheduled a special meeting of their stockholders on April 15, 2013 to vote on approval of the merger and/or the merger agreement.There is no guarantee that we will receive the required stockholder approvals.If the merger is not completed, these expenses could have a material adverse impact on our financial condition because we will not realize the expected benefits. Failure to complete the merger could negatively impact our stock price and our future business and financial results.If we do not complete the merger, it may adversely affect our ongoing business and we will be subject to several risks, including the following: · We may be required, under certain circumstances, to pay WSB a termination fee of $750,000 under the merger agreement; · We will be required to pay certain costs relating to the merger, whether or not the merger is completed, such as legal, accounting, financial advisor and printing fees; and · Matters relating to the merger may require substantial commitments of time and resources by our management that they could otherwise have devoted to other opportunities that may be beneficial to us. · In addition, if we do not complete the merger we may experience negative reactions from the financial markets and from our customers and employees.We could also be subject to litigation related to any failure to complete the merger or to enforcement proceedings commenced against us to perform our obligations under the merger agreement. · If we do not complete the merger, we cannot assure our stockholders that the risks described above will not materialize and will not materially affect our business, financial results and stock price. Pending litigation related to the merger may delay or prevent the merger and could cause us to incur significant costs and expenses.As discussed in “Item-3 Legal Proceedings”Rosalie Jones, both individually and on behalf of a putative class of WSB’s stockholders, filed a complaint in the Circuit Court for Prince George’s County, Maryland, against WSB and its directors as well as Old Line Bancshares.The complaint asks the Court to enjoin the merger based on allegations that, among others things, the merger consideration to be paid to stockholders of WSB is inadequate and, in approving that consideration and the other terms of the merger agreement, the directors of WSB breached their fiduciary duties to stockholders.If the merger is consummated prior to the time these claims are adjudicated, then the plaintiff has asked the Court to rescind the merger or award rescissory damages to the plaintiff and the other members of the putative class of stockholders.While the defendants have entered into a memorandum of understanding with the plaintiff that contemplates a settlement between the parties (which must be approved by the court), there can be no assurance that the parties will enter into a stipulation of settlement or, if they do, that the court will approve any proposed settlement, or that any eventual settlement will be under the same terms as those contemplated by the memorandum of understanding.If the parties do not enter into a stipulation of settlement or the court does not approve such a stipulation of settlement, then this litigation could delay or even prevent the merger and could cause us to incur significant legal fees and other costs to defend the claims, which could reduce the aggregate merger consideration that will be payable to stockholders of WSB if and when the merger is consummated and/or adversely impact our financial condition and results of operations of both before and after the merger.No assurance can be given that we will be successful in the defense of these claims. 20 Risk Factors Relating to Old Line Bancshares’ Business If economic conditions deteriorate further, our borrowers’ ability to repay loans may decline and the value of the collateral securing our loans may decrease.These conditions could adversely affect our results of operations and financial condition.Changes in prevailing economic conditions, including declining real estate values, changes in interest rates which may cause a decrease in interest rate spreads, adverse employment conditions, the monetary and fiscal policies of the federal government and other significant external events may adversely affect our financial results.While the recession that began in 2007 has officially ended and there continues to be evidence of improvement in the economy, it remains unclear when conditions will improve to the extent that they will positively impact borrowers’ ability to repay their loans in general and demand for loans overall.Although signs of stability have emerged, we expect that the business environment in the State of Maryland and the entire United States will continue to present challenges for the foreseeable future.Further continuing economic uncertainty, including regarding concerns about U.S. debt levels and related governmental actions, including potential tax increases and cuts in government spending such as those imposed by the recent “sequester” and continuing economic problems in Europe, may hamper the ongoing recovery or otherwise negatively impact economic conditions going forward. Although we have seen limited and sporadic pockets of price stability or even appreciation in our market area, there remains potential for future decline in real estate values.Because real estate related loans comprise a significant portion of our loans, continued decreases in real estate values could adversely affect the value of property used as collateral for loans in our portfolio.Although the adverse economic climate during the past five years has not severely impacted us due to our strict underwriting standards, further adverse changes in the economy, including increased unemployment or the economy moving back into a recession, could have a negative effect on the ability of our borrowers to make timely repayments of their loans, which would have an adverse impact on our earnings. If U.S. markets and economic conditions do not significantly improve or further deteriorate, it could adversely affect our liquidity.Old Line Bank must maintain sufficient liquidity to ensure cash flow is available to satisfy current and future financial obligations including demand for loans and deposit withdrawals, funding of operating costs and other corporate purposes.We obtain funding through deposits and various short term and long term wholesale borrowings, including federal funds purchased, unsecured borrowings, brokered certificates of deposits and borrowings from the Federal Home Loan Bank of Atlanta and others.Economic uncertainty and disruptions in the financial system may adversely affect our liquidity.Dramatic declines in the housing market during the past five years, falling real estate prices and increased foreclosures and unemployment, have resulted in significant asset value write downs by financial institutions, including government sponsored entities and investment banks.These investment write downs have caused financial institutions to seek additional capital. Should we experience a substantial deterioration in our financial condition or should disruptions in the financial markets restrict our funding, it would negatively impact our liquidity.To mitigate this risk, we closely monitor our liquidity and maintain a line of credit with the Federal Home Loan Bank and have received approval to borrow from the Federal Reserve Bank of Richmond. 21 Our need to comply with extensive and complex governmental regulation could have an adverse effect on our business and our growth strategy.The banking industry is subject to extensive regulation by state and federal banking authorities.Many of these regulations are intended to protect depositors, the public or the FDIC insurance funds, not stockholders.Regulatory requirements affect our lending practices, capital structure, investment practices, dividend policy, ability to attract and retain personnel and many other aspects of our business.These requirements may constrain our rate of growth and changes in regulations could adversely affect us.The cost of compliance with regulatory requirements could adversely affect our ability to operate profitably. In addition, because federal regulation of financial institutions changes regularly and is the subject of constant legislative debate, we cannot forecast how federal regulation of financial institutions may change in the future and impact our operations.In light of the performance of and government intervention in the financial sector, we fully expect there will be significant changes to the banking and financial institutions’ regulatory agencies in the near future.We further anticipate that regulatory authorities may enact additional laws and regulations in response to the ongoing financial crisis that could have an impact on our operations.Changes in regulation and oversight, including in the form of changes to statutes, regulations or regulatory policies or changes in interpretation or implementation of statutes, regulations or policies, could affect the service and products we offer, increase our operating expenses, increase compliance challenges and otherwise adversely impact our financial performance and condition.In addition, the burden imposed by these federal and state regulations may place banks in general, and Old Line Bank specifically, at a competitive disadvantage compared to less regulated competitors. Various provisions of the Dodd-Frank Act may adversely impact our results of operations, liquidity or financial condition.The Dodd-Frank Act represents a comprehensive overhaul of the U.S. financial services industry.Among other things, the Dodd-Frank Act establishes the new federal Bureau of Consumer Financial Protection (the “BCFP”), includes provisions affecting corporate governance and executive compensation disclosure at all SEC reporting companies, allows financial institutions to pay interest on business checking accounts, broadens the base for FDIC insurance assessments, and includes new restrictions on how mortgage brokers and loan originators may be compensated.The Dodd-Frank Act requires the BCFP and other federal agencies to implement many new and significant rules and regulations to implement its various provisions.There are many regulations under the Dodd-Frank act that have not yet been proposed or adopted.We will not know the full impact of the Dodd-Frank Act on our business for years until regulations implementing the statute are adopted and implemented.As a result, we cannot at this time predict the extent to which the Dodd-Frank Act will impact our business, operations or financial condition.However, compliance with these new laws and regulations may require us to make changes to our business and operations and will likely result in additional costs and a diversion of management’s time from other business activities, any of which may adversely impact our results of operations, liquidity or financial condition.Further, if the industry responds to provisions allowing financial institutions to pay interest on business checking accounts by competing for those deposits with interest bearing accounts, this may put some degree of downward pressure on our net interest margin when and if interest rates begin to increase. Because we serve a limited market area in Maryland, an economic downturn in our market area could more adversely affect us than it affects our larger competitors that are more geographically diverse.Our current primary market area consists of the suburban Maryland (Washington, D.C. suburbs) counties of Anne Arundel, Calvert, Charles, Montgomery, Prince George’s and St. Mary’s.We have expanded in the counties in which we have historically operated and into Calvert, Montgomery and St. Mary’s Counties, Maryland and may expand in contiguous northern and western counties, such as Howard County, Maryland.However, broad geographic diversification is not currently part of our community bank focus.Overall, during the last five years, the business environment negatively impacted many businesses and households in the United States and worldwide.Although the economic decline has not impacted the suburban Maryland and Washington D.C. suburbs as adversely as other areas of the United States, it has caused an increase in unemployment and business failures and a decline in property values.As a result, if our market area continues to suffer an economic downturn, it may more severely affect our business and financial condition than it affects larger bank competitors.In particular, due to the proximity of our primary market area to Washington, D.C., decreases in spending by the Federal government, including as a result of recent cuts implemented by the “sequester” that became effective on March 1, 2013 could impact us more than banks that serve a larger or a different geographical area.Our larger competitors, for example, serve more geographically diverse market areas, parts of which may not be affected by the same economic conditions that may exist in our market area.Further, unexpected changes in the national and local economy may adversely affect our ability to attract deposits and to make loans.Such risks are beyond our control and may have a material adverse effect on our financial condition and results of operations and, in turn, the value of our securities. 22 We depend on the services of key personnel.The loss of any of these personnel could disrupt our operations and our business could suffer.Our success depends substantially on the skills and abilities of our executive management team, including James W. Cornelsen, our President and Chief Executive Officer, Joseph E. Burnett, our Executive Vice President and Chief Lending Officer, and Sandi F. Burnett, our Executive Vice President and Chief Credit Officer.They provide valuable services to us and would be difficult to replace. Although we have entered into employment agreements with these executives, the existence of such agreements does not assure that we will retain their services.Christine M. Rush, our Executive Vice President and Chief Financial Officer, has notified us of her resignation from Old Line Bancshares and Old Line Bank effective May 10, 2013.While we believe we have in house personnel who are well positioned to assume Ms. Rush’s duties upon her departure, and thus do not anticipate any material adverse effects from her departure, we cannot be certain that this will be the case. Also, our growth and success and our anticipated future growth and success, in a large part, is due and we anticipate will be due to the relationships maintained by our banking executives with our customers.The loss of services of one or more of these executives or other key employees could have a material adverse effect on our operations and our business could suffer.The experienced commercial lenders that we have hired are not a party to any employment agreement with us and they could terminate their employment with us at any time and for any reason. Our growth and expansion strategy may not be successful. Our ability to grow depends upon our ability to attract new deposits, identify loan and investment opportunities and maintain adequate capital levels.We may also grow through acquisitions of existing financial institutions or branches thereof.There are no guarantees that our expansion strategies will be successful.Also, in order to effectively manage our anticipated and/or actual loan growth we have and may continue to make additional investments in equipment and personnel, which also will increase our non-interest expense.If we grow too quickly and are not able to control costs and maintain asset quality, growth could materially and adversely affect our financial performance. Our concentrations of loans in various categories may also increase the risk of credit losses. We currently invest more than 25% of our capital in various loan types and industry segments, including commercial real estate loans and loans to the hospitality industry (hotels/motels).While recent declines in the local commercial real estate market have not caused the collateral securing our loans to exceed acceptable loan to value ratios, a further deterioration in the commercial real estate market could cause deterioration in the collateral securing these loans and/or a decline in our customers’ earning capacity.This could negatively impact us.Although we have made a large portion of our hospitality loans to long term, well established operators in strategic locations, a continued decline in the occupancy rate in these facilities could negatively impact their earnings.This could adversely impact their ability to repay their loan, which would adversely impact our net income. If our allowance for loan losses is not sufficient to cover actual loan losses, our earnings will decrease.We maintain an allowance for loan losses that we believe is adequate for absorbing any potential losses in our loan portfolio.Management, through a periodic review and consideration of the loan portfolio, determines the amount of the allowance for loan losses.Although we believe the allowance for loan losses is adequate to absorb probable losses in our loan portfolio, even under normal economic conditions, we cannot predict such losses with certainty.The unprecedented volatility experienced in the financial and capital markets during the last four years makes this determination even more difficult as processes we use to estimate the allowance for loan losses may no longer be dependable because they rely on complex judgments, including forecasts of economic conditions that may not be accurate.As a result, we cannot be sure that our allowance is or will be adequate in the future.If management’s assumptions and judgments prove to be incorrect and the allowance for loan losses is inadequate to absorb future losses, our earnings will suffer. 23 As of December 31, 2012, commercial and industrial, construction, and commercial real estate mortgage loans comprise approximately 89.50% of our loan portfolio.These types of loans are generally viewed as having more risk of default than residential real estate or consumer loans and typically have larger balances than residential real estate loans and consumer loans.A deterioration of one or a few of these loans could cause a significant increase in non-performing loans.Such an increase could result in a net loss of earnings from these loans, an increase in the provision for loan losses and an increase in loan charge-offs, all of which could have a material adverse effect on our financial condition and results of operations. Our profitability depends on interest rates and changes in monetary policy may impact us.Our results of operations depend to a large extent on our “net interest income,” which is the difference between the interest expense incurred in connection with our interest bearing liabilities, such as interest on deposit accounts, and the interest income received from our interest earning assets, such as loans and investment securities.Interest rates, because they are influenced by, among other things, expectations about future events, including the level of economic activity, federal monetary and fiscal policy, and geopolitical stability, are not predictable or controllable.Additionally, competitive factors heavily influence the interest rates we can earn on our loan and investment portfolios and the interest rates we pay on our deposits.Community banks are often at a competitive disadvantage in managing their cost of funds compared to the large regional, super regional or national banks that have access to the national and international capital markets.These factors influence our ability to maintain a stable net interest margin. We seek to maintain a neutral position in terms of the volume of assets and liabilities that mature or reprice during any period so that we may reasonably predict our net interest margin.However, interest rate fluctuations, loan prepayments, loan production and deposit flows are constantly changing and influence our ability to maintain this neutral position.Generally speaking, our earnings are more sensitive to fluctuations in interest rates the greater the variance in the volume of assets and liabilities that mature and reprice in any period.The extent and duration of the sensitivity will depend on the cumulative variance over time, the velocity and direction of interest rates, and whether we are more asset than liability sensitive.Accordingly, we may not be successful in maintaining this neutral position and, as a result, our net interest margin may suffer. The market value of our investments could negatively impact stockholders’ equity.We have designated all of our investment securities portfolio (and 19.90% of total assets) at December 31, 2012 as available for sale.We “mark to market” temporary unrealized gains and losses in the estimated value of the available for sale portfolio and reflect this adjustment as a separate item in stockholders’ equity, net of taxes.As of December 31, 2012, we had temporary unrealized gains in our available for sale portfolio of $2.5 million (net of taxes).As a result of the recent economic recession and the continued economic slowdown, several municipalities continue to report budget deficits and companies continue to report lower earnings.These budget deficits and lower earnings could cause temporary and other than temporary impairment charges in our investment securities portfolio and cause us to report lower net income and a decline in stockholders’ equity. Any future issuances of common stock in connection with acquisitions or otherwise could dilute your ownership of Old Line Bancshares.We may use our common stock to acquire other companies or to make investments in banks and other complementary businesses in the future.We may also issue common stock, or securities convertible into common stock, through public or private offerings, in order to raise additional capital in connection with future acquisitions, to satisfy regulatory capital requirements or for general corporate purposes.Any such stock issuances would dilute your ownership interest in Old Line Bancshares and may dilute the per share value of the common stock. Our future acquisitions, if any,may cause us to become more susceptible to adverse economic events.While we currently have no agreements to acquire additional financial institutions, other than pursuant to the pending merger with WSB, we may do so in the future if an attractive acquisition opportunity arises that is consistent with our business plan.Any future business acquisitions could be material to us, and the degree of success achieved in acquiring andintegrating these businesses into Old Line Bancshares could have a material effect on the value of our common stock.In addition, any acquisition could require us to use substantial cash or other liquid assets or to incur debt.In those events, we could become more susceptible to future economic downturns and competitive pressures. 24 We face limits on our ability to lend.The amount of our capital limits the amount that we can loan to a single borrower.Generally, under current law, we may lend up to 15% of our unimpaired capital and surplus to any one borrower.As of December 31, 2012, we were able to lend approximately $10.6 million to any one borrower.This amount is significantly less than that of many of our larger competitors and may discourage potential borrowers who have credit needs in excess of our legal lending limit from doing business with us.We generally try to accommodate larger loans by selling participations in those loans to other financial institutions, but this strategy is not always available.We may not be able to attract or maintain customers seeking larger loans and we may not be able to sell participations in such loans on terms we consider favorable. Additional capital may not be available when needed or required by regulatory authorities.Federal and state regulatory authorities require us to maintain adequate levels of capital to support our operations.In addition, we may elect to raise additional capital to support our business or to finance future acquisitions, if any, or we may otherwise elect or our regulators may require that we raise additional capital.Our ability to raise additional capital, if needed, will depend on conditions in the capital markets, economic conditions and a number of other factors, many of which are outside our control.Current conditions in the capital markets are such that traditional sources of capital may not be available to us on reasonable terms if we needed to raise additional capital.Accordingly, we may not be able to raise additional capital if needed or on terms that are favorable or otherwise not dilutive to existing stockholders.If we cannot raise additional capital when needed, or on desirable terms, it may have a material adverse effect on our financial condition, results of operations and prospects. We face substantial competition which could adversely affect our growth and operating results.We operate in a competitive market for financial services and face intense competition from other financial institutions both in making loans and in attracting deposits.Many of these financial institutions have been in business for many years, are significantly larger, have established customer bases, have greater financial resources and lending limits than we do, and are able to offer certain services that we are not able to offer.If we cannot attract deposits and make loans at a sufficient level, our operating results will suffer, as will our opportunities for growth. System failure or cybersecurity breaches of our network security could subject us to increased operating costs as well as litigation and other potential losses.We rely heavily on communications and information systems to conduct our business. The computer systems and network infrastructure we use could be vulnerable to unforeseen hardware and cybersecurity issues. Our operations are dependent upon our ability to protect our computer equipment against damage from fire, power loss, telecommunications failure or a similar catastrophic event. Any damage or failure that causes an interruption in our operations could have an adverse effect on our financial condition and results of operations. In addition, our operations are dependent upon our ability to protect the computer systems and network infrastructure we use, including our Internet banking activities, against damage from physical break-ins, cybersecurity breaches and other disruptive problems caused by the Internet or other users. Such computer break-ins and other disruptions would jeopardize the security of information stored in and transmitted through our computer systems and network infrastructure, which may result in significant liability to us, subject us to additional regulatory scrutiny, damage our reputation, result in a loss of customers, and inhibit current and potential customers from our Internet banking services, any or all of which could have a material adverse effect on our results of operations and financial condition. Each year, we add additional security measures to our computer systems and network infrastructure to mitigate the possibility of cybersecurity breaches including firewalls and penetration testing, but there can be no assurance that such security measures will be effective in preventing such breaches, damage or failures. We continue to investigate cost effective measures to mitigate any potential losses, and have insurance protection; intended to cover losses due to network security breaches; there is no guarantee, however, that such insurance, would cover all costs associated with any breach, damage or failure of our computer systems and network infrastructure. 25 Consumers may decide not to use banks to complete their financial transactions.Technology and other changes are allowing consumers to complete financial transactions through alternative methods that historically have involved banks.For example, consumers can now maintain funds that they have historically held as bank deposits in brokerage accounts, mutual funds or general-purpose reloadable prepaid cards. Consumers can also complete transactions such as paying bills and transferring funds directly without the assistance of banks.The process of eliminating banks as intermediaries could result in the loss of fee income, as well as the loss of customer deposits and the related income generated from those deposits.The loss of these revenue streams and the lower cost of deposits as a source of funds could have a material adverse effect on our financial condition and results of operations. Item 1B. Unresolved Staff Comments Not applicable as we are not an accelerated filer or large accelerated filer. Item 2. Properties As of December 31, 2012, we operate a total of 19 branch locations and seven loan production offices.Our headquarters is located at 1525 Pointer Ridge Place, Bowie, Maryland in Prince George’s County.Pointer Ridge Office Investment, LLC, an entity in which we have an approximately $653,000 investment and a 62.50% ownership interest owns this property.Frank Lucente, a director of Old Line Bancshares, Inc. and Old Line Bank controls 12.50% of Pointer Ridge and controls the manager of Pointer Ridge. 26 Legacy Properties Location Address Opened Date Square Feet Monthly Lease Amount Term Renewal Option Accokeek 15808 Livingston Road Accokeek, Maryland 12/1995 Owned Annapolis 167-U Jennifer Road Annapolis, Maryland 9/2008 $ 5 years (1) 5 years Annapolis 2530 Riva Road Annapolis, Maryland 9/2011 $ 10yrs 7mos (2) 5 years Bowie Suite 100 1525 Pointer Ridge Place Bowie, Maryland 6/2006 $ 13 years (2) 5years Bowie Suite 101 1525 Pointer Ridge Place Bowie, Maryland 1/2012 $ 8yrs 5 mos (2) 5years Bowie Suite 300 1525 Pointer Ridge Place Bowie, Maryland 6/2006 $ 13 years (2) 5years Bowie Suite 301 1525 Pointer Ridge Place Bowie, Maryland 1/2012 $ 8yrs 5 mos (2) 5years Bowie Suite 302, 303a, 304 & 305 1525 Pointer Ridge Place Bowie, Maryland 12/2012 $ 6yrs 6 mos (2) 5years Bowie Suite 400 1525 Pointer Ridge Place Bowie, Maryland 6/2006 $ 13 years (2) 5years Clinton 7801 Old Branch Avenue Clinton, Maryland 9/2002 $ 5 years (2) 5years College Park 1st Floor 9658 Baltimore Avenue College Park, Maryland 3/2008 $ 10 years (2) 5 years College Park 4th Floor 9658 Baltimore Avenue College Park, Maryland 7/2005 $ 10 years (2) 5 years Crain Highway 2995 Crain Highway Waldorf, Maryland 6/1999 Owned Crofton 1641 Maryland Route 3 North Crofton, Maryland 7/2009 $ 10 years (3) 5 years Fairwood 12100 Annapolis Road Glen Dale, Maryland 10/2009 Owned Greenbelt 6421 Ivy Lane Greenbelt, Maryland 9/2009 $ 30 years (2) 10 years Old Line Centre 12080 Old Line Centre Waldorf, Maryland 11/1989 $ 10 years (1) 5years 27 The following table outlines the properties we acquired on April 1, 2011. Properties Acquired April 1, 2011 Location Address Opened Date Square Feet Monthly Lease Amount Term Renewal Option Bryans Road 7175 Indian Head Highway Bryans Road, Maryland 5/1964 Owned California 22741 Three Notch Road California, Maryland 4/1985 $ 5 years (2) 5 years Callaway 20990 Point Lookout Road Callaway, Maryland 8/2005 Owned Fort Washington 12740 Old Fort Road Fort Washington, Maryland 2/1973 $ 5 years (1) 5 years La Plata 101 Charles Street La Plata, Maryland 4/1974 $ 15 years (3) 10 years Leonardtown Road 3135 Leonardtown Road Waldorf, Maryland 6/1963 Owned Lexington Park 46930 South Shangri La Drive Lexington Park, Maryland 6/1959 $ 20 years N/A Prince Frederick 691 Prince Frederick Boulevard Prince Frederick, Maryland 8/1999 $ 20 years N/A Solomons 80 Holiday Drive Solomons, Maryland 2/1998 $ 20 years N/A Waldorf Operations 3220 Old Washington Road Waldorf, Maryland 12/1988 Owned 28 Item 3. Legal Proceedings Old Line Bank has a collection case pending before the Superior Court for the District of Columbia, which arises from a $1,776,350 commercial loan issued to Ngozika Nwaneri, M.D. by MB&T.That loan was to be secured by deeds of trust against one commercial property and four residential building lots jointly owned by Dr. Nwaneri and his wife, Chinyere Nwaneri.Dr. Nwaneri executed the deeds of trust on behalf of Mrs. Nwaneri under the authority of two separate powers of attorney executed by Mrs. Nwaneri. This loan has matured and Dr. Nwaneri has defaulted on his repayment obligations.The outstanding balance on this loan is approximately $1.6 million.In an effort to avoid Dr. Nwaneri’s payment obligations and to avoid foreclosure under the deed of trust, on October 22, 2010, Mrs. Nwaneri initiated a case in the Superior Court of the District of Columbia claiming that she did not sign the powers of attorneys and that the deeds of trust are void.The Bank interpleaded Dr. Nwaneri in the case and asserted claims against him for fraud and breach of contract, among other causes of action.In response, Dr. Nwaneri counter-sued the Bank and has asserted claims of fraud and breach of fiduciary duty. Dr. Nwaneri is seeking $2.5 million in compensatory damages and $2.5 million in punitive damages.On March 12, 2013, mediation proceedings with the borrower failed and a pre-trial hearing is scheduled for the end of May 2013.We believe that Dr. and Mrs. Nwaneri’s claims are entirely without merit. As noted above, on September 27, 2012, Rosalie Jones, both individually and on behalf of a putative class of WSB’s stockholders filed a complaint in the Circuit Court for Prince George’s County, Maryland against WSB and its directors as well as Old Line Bancshares.The complaint seeks to enjoin our proposed merger with WSB and alleges, among other things, that the members of WSB’s board of directors breached their fiduciary duties by agreeing to sell WSB for inadequate and unfair consideration and pursuant to an unfair process.The complaint also alleges that WSB directors agreed to provisions in the merger agreement that constitute “onerous and preclusive deal protection devices,” and that certain officers and directors of WSB will receive personal benefits from the merger not shared in by other WSB stockholders.The complaint further alleges that WSB and Old Line Bancshares aided and abetted such alleged breaches. On February 5, 2013, the defendants entered into a memorandum of understanding with the plaintiff regarding settlement of all claims asserted on behalf of the alleged class of WSB stockholders.In connection with the settlement contemplated by the memorandum of understanding, the litigation and all claims asserted in such litigation will be dismissed subject to court approval.The proposed settlement terms require Old Line Bancshares and WSB to make certain additional disclosures related to the merger, which disclosures are included in the joint proxy statement/prospectus of Old Line Bancshares and WSB dated February 15, 2013, and sent to their respective stockholders.The parties also agreed that plaintiffs may seek attorneys’ fees and costs in an as yet undetermined amount, with the defendants to pay such fees and costs if and to the extent they are approved by the court.The memorandum of understanding further contemplates that the parties will enter into a stipulation of settlement, which will be subject to customary conditions, including confirmatory discovery and court approval following notice to WSB’s stockholders.If the parties enter into a stipulation of settlement, a hearing will be scheduled at which the court will consider the fairness, reasonableness and adequacy of the settlement.There can be no assurance that the parties will ultimately enter into a stipulation of settlement, that the court will approve any proposed settlement, or that any eventual settlement will be under the same terms as those contemplated by the memorandum of understanding. We are not involved in any legal proceedings, other than as discussed above, the outcome of which, in management’s opinion, would be material to our financial condition or results of operations. Item 4. Mine Safety Disclosures Not applicable 29 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Common Stock Prices The table below shows the high and low sales information as reported on the Nasdaq Capital Market.The quotations reflect interdealer prices, without retail mark up, mark down, or commission, and may not represent actual transactions. Sale Price Range High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter As of December 31, 2012, there were6,845,432 shares of common stock issued and outstanding held by approximately 450 stockholders of record.There were 398,958 sharesof common stock issuable on the exercise of outstanding stock options, 334,612 of which were exercisable.The remaining are exercisable as follows: Date Exercisable # of Shares January 27, 2013 January 31, 2013 January 31, 2014 September 10, 2014 September 10, 2015 September 10, 2016 Total Dividends We have paid the following dividends on our common stock during the years indicated: March $ $ June September December Total $ $ 30 Our ability to pay dividends in the future will depend on the ability of Old Line Bank to pay dividends to us.Old Line Bank’s ability to continue paying dividends will depend on Old Line Bank’s compliance with certain dividend regulations imposed upon us by bank regulatory authorities. In addition, we will consider a number of other factors, including our income and financial condition, tax considerations, and general business conditions before deciding to pay additional dividends in the future.We can provide no assurance that we will continue to pay dividends to our stockholders. Issuer Purchases of Equity Securities We did not repurchase any of our securities during the quarter ended December 31, 2012. 31 Item 6. Selected Financial Data The following table summarizes Old Line Bancshares, Inc.’s selected financial information and other financial data.The selected balance sheet and statement of income data are derived from our audited financial statements.You should read this information together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the related notes included elsewhere in this report.Results for past periods are not necessarily indicative of results that may be expected for any future period. December 31, (Dollars in thousands except per share data) Earnings and dividends: Interest revenue $ $ $ Interest expense Net interest income Provision for loan losses Non-interest revenue Non-interest expense Income taxes Net income Less:Net loss attributable to the non-controlling interest Net income attributable to Old Line Bancshares, Inc. Net income available to common stockholders Per common share data Basic earnings $ $ $ Diluted earnings Dividends paid Common stockholders book value, period end Common stockholders tangible book value, period end Average common shares outstanding Basic Diluted Common shares outstanding, period end Balance Sheet Data: Total assets $ $ $ Total loans, less allowance for loan losses Total investment securities Total deposits Stockholders’ equity Performance Ratios: Return on average assets % % % Return on average stockholders’ equity % % % Total ending equity to total ending assets % % % Net interest margin (1) % % % Dividend payout ratio for period % % % Asset Quality Ratios: Allowance to period-end loans % % % Non-performing assets to total assets % % % Non-performing loans to allowance for loan losses % % % Capital Ratios: Tier I risk-based capital % % % Total risk-based capital % % % Leverage capital ratio % % % (1)See “Management’s Discussion and Analysis of Financial Condition and Results of Operating-Reconciliation of Non-GAAP Measures.” 32 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Introduction Some of the matters discussed below include forward-looking statements.Forward-looking statements often use words such as “believe,” “expect,” “plan,” “may,” “will,” “should,” “project,” “contemplate,” “anticipate,” “forecast,” “intend” or other words of similar meaning.You can also identify them by the fact that they do not relate strictly to historical or current facts.Our actual results and the actual outcome of our expectations and strategies could be different from those anticipated or estimated for the reasons discussed below and under the heading “Information Regarding Forward Looking Statements.” Overview Old Line Bancshares was incorporated under the laws of the State of Maryland on April 11, 2003 to serve as the holding company of Old Line Bank. Our primary business is to own all of the capital stock of Old Line Bank.We also have an approximately $653,000 investment in a real estate investment limited liability company named Pointer Ridge Office Investment, LLC (Pointer Ridge).We own 62.50% of Pointer Ridge.Frank Lucente, one of our directors and a director of Old Line Bank, controls 12.50% of Pointer Ridge and controls the manager of Pointer Ridge.The purpose of Pointer Ridge is to acquire, own, hold for profit, sell, assign, transfer, operate, lease, develop, mortgage, refinance, pledge and otherwise deal with real property located at the intersection of Pointer Ridge Road and Route 301 in Bowie, Maryland.Pointer Ridge owns a commercial office building containing approximately 40,000 square feet and leases this space to tenants.We lease approximately 65% of this building for our main office and operate a branch of Old Line Bank from this address. Summary of Recent Performance and Other Activities In an economic and regulatory climate that continues to present challenges for our industry, we are pleased to report significant strategic accomplishments during the year and continued profitability.Net income available to common stockholders, after inclusion of $470,999 in merger and integration expenses, was $7.5 million or $1.10 per basic and $1.09 per diluted common share for the year ending December 31, 2012 which represented a 39.97% increase over the prior year’s net income available to common stockholders of $5.4 million. The following highlights certain financial data and events that have occurred during 2012: · On September 10, 2012, we announced that we had executed a merger agreement that provided for the acquisition of WSB. · As a result of our business development efforts, expanded market area and increased name recognition: Ø Average total loans grew approximately $108.6 million or 23.64% for the twelve months ended December 31, 2012 compared to the twelve months ended December 31, 2011.Our acquisition of Maryland Bankcorp also contributed to our growth in the twelve month period. Ø Average non-interest bearing deposits grew $67.3 million or 50.84% for the twelve months ended December 31, 2012 relative to the same period in 2011. · Our asset quality remained strong: Ø At December 31, 2012, we had four legacy loans (loans originated by Old Line Bank) on non-accrual status in the amount of $1.8 million. Ø At December 31, 2012, we had 25 acquired loans (loans acquired from MB&T pursuant to the merger) on non-accrual status totaling $4.1 million compared to 25 acquired non-accrual loans totaling $4.6 million at December 31, 2011. Ø At year end 2012, we had accruing legacy loans past due between 30 and 89 days in the amount of $1.8 million and did not have any accruing legacy loans 90 or more days past due. 33 Ø At December 31, 2012, we had accruing acquired loans totaling $602,378 past due between 30 and 89 days and $6,410 accruing acquired loans 90 or more days past due. · We ended the year with a book value of $10.94 per common share and a tangible book value of $10.30 per common share. · We maintained liquidity and by all regulatory measures remained “well capitalized”. · We decreased the provision for loan losses by $275,000 for the twelve month period ended December 31, 2012 compared to the twelve month period ended December 31, 2011. · As a result of the provision discussed above, and net charge offs for the twelve month period of $1.3 million, the allowance for loan losses increased to $4.0 million at December 31, 2012 from $3.7 million at December 31, 2011. · We recognized a loss, net of taxes, on our investment in Pointer Ridge of approximately $109,000 for the twelve months ended December 31, 2012 During the second quarter of 2013, we plan to open a loan production office located at 12501 Prosperity Drive, Suite 215, Silver Spring, in Montgomery County, Maryland.We have hired a Senior Vice President with over 30 years of banking experience to lead this office.This office will allow us to expand our services to the Montgomery County market. As noted above, on September 10, 2012, we announced that we had executed a merger agreement that provided for the acquisition of WSB.We have received all required regulatory approvals, and if we receive stockholder approvals, we expect to complete the merger during the second quarter of 2013.This combination will create a $1.2 billion banking institution and will allow us to expand our financial services with the addition of a successful and growing mortgage origination team.We also anticipate that the acquisition and integration of WSB will enhance the liquidity of our stock as well as our overall financial condition and operating performance. In June 2012, we established Old Line Financial Services as a division of Old Line Bank and hired an individual with over 25 years of experience to manage this division. Old Line Financial Services allows us to expand the services we provide our customers to include retirement planning and products. Additionally, this division offers investment services to include investment management, estate and succession planning and allows our customers to directly purchase individual stocks, bonds and mutual funds. Through this division customers may also purchase life insurance, long term care insurance and key man/woman insurance. On April 1, 2011, we acquired Maryland Bankcorp, the parent company of MB&T.On that date, all MB&T branches were rebranded as Old Line Bank branches and all data processing and accounting systems were consolidated.As discussed below, during the second quarter of 2011, we also substantially completed the assessment and recordation on our financial statements of MB&T’s assets and liabilities at fair value as required by current accounting guidance.With the exception of the closing of one MB&T branch, which MB&T had previously designated for closure, we have also retained, and expect to continue to retain, all of MB&T’s branches, and the branch personnel with severance of employees occurring only at MB&T’s operations, accounting and executive offices. Pursuant to the merger agreement, the stockholders of Maryland Bankcorp received approximately 2.1 million shares of Old Line Bancshares common stock and the aggregate cash consideration paid to holders of Maryland Bankcorp stockholders was $1.0 million.The total merger consideration was $18.8 million.Included in Note 2 to the consolidated financial statements is additional discussion about the MB&T acquisition. In accordance with accounting for business combinations, we have recorded the acquired assets and liabilities at their estimated fair value on April 1, 2011, the acquisition date.The determination of the fair value of the loans caused a significant write down in the value of certain loans, which we assigned to an accretable or non-accretable balance.We will recognize the accretable balance as interest income over the remaining term of the loan.We will recognize the non-accretable balance as the borrower repays the loan.The accretion of the loan marks, along with other fair value adjustments to loans and to deposits, favorably impacted our net interest income by $3.4 million for the year ended December 31, 2012.We based the determination of fair value on cash flow expectations and/or collateral values.These cash flow evaluations are inherently subjective as they require material estimates, all of which may be susceptible to significant change.Change in our cash flow expectations could impact net interest income after provision for loan losses.We will recognize any decline in expected cash flows as impairment and record a provision for loan losses during the period.We will recognize any improvement in expected cash flows as an adjustment to interest income. 34 In conjunction with the merger, we also recorded the deposits acquired at their fair value and recorded a core deposit intangible of $5.0 million.The amortization of this intangible asset decreased net income by $727,421 and $584,024 for the years ended December 31, 2012 and 2011, respectively. The following summarizes the highlights of our financial performance for the twelve month period ended December 31, 2012 compared to the twelve month period ended December 31, 2011 (000’s): Years Ended December 31, $ Change % Change Net income available to common stockholders $ $ $ % Interest revenue Interest expense Net interest income afterprovision for loan losses Non-interest revenue Non-interest expense Average total loans Average interest earning assets Average total interest bearing deposits Average non-interest bearing deposits Net interest margin (1) % % Return on average equity % % Basic earnings per common share $ $ $ % Diluted earnings per common share (1) See “Reconciliation of Non-GAAP Measures” Strategic Plan We have based our strategic plan on the premise of enhancing stockholder value and growth through branching and operating profits.Our short term goals include collecting payment on non-accrual and past due loans, profitably disposing of other real estate owned,enhancing and maintaining credit quality, maintaining an attractive branch network, expanding fee income, generating extensions of core banking services, and using technology to maximize stockholder value.During the past two years, we have expanded in Prince George’s County and Anne Arundel County, Maryland and the April 2011 acquisition of Maryland Bankcorp has expanded our operations in Charles County and into St. Mary’s and Calvert Counties, Maryland.As outlined above, during the second quarter of 2013, we plan to expand into Montgomery County, Maryland.The acquisition of WSB will also increase our presence in Prince George’s, Charles and Anne Arundel Counties. 35 We use the Internet and technology to augment our growth plans.Currently, we offer our customers image technology, Internet banking with on-line account access, prepaid and debit cards as well as bill payer service. We provide selected commercial customers the ability to remotely capture their deposits and electronically transmit them to us.We will continue to evaluate cost effective ways that technology can enhance our management, products and services. We may take advantage of strategic opportunities presented to us via mergers occurring in our marketplace.For example, we may purchase branches that other banks close or lease branch space from other banks or hire additional loan officers.We also continually evaluate and consider opportunities with financial service companies or institutions with which we may become a strategic partner, merge, or acquire such as we have done with WSB and Maryland Bankcorp. Although the current economic climate continues to present significant challenges for our industry, we have worked diligently towards our goal of becoming the premier community bank in the Washington, D.C. market. While we are uncertain whether the economy will remain at its current anemic growth or if the high unemployment rate, soaring national debt and high gas prices will continue to dampen the economic climate, we continue to remain cautiously optimistic that we have identified any problem assets and our remaining borrowers will continue to stay current on their loans and that we can continue to grow our balance sheet and earnings.Now that we have substantially completed our branch expansion, enhanced our data processing capabilities and expanded our commercial lending team, we believe that we are well positioned to capitalize on the opportunities that may become available in a healthy economy as we did with the Maryland Bankcorp and pending WSB acquisitions. We anticipated that as a result of the Maryland Bankcorp acquisition salaries and benefits expenses and other operating expenses would be higher in 2012 than they were in 2011. Since the acquisition date, we have worked to reduce the combined company’s operating expenses and began to realize the benefits of these reductions in the fourth quarter of 2011 and during 2012. If we complete the WSB acquisition as anticipated, then we expect that salaries and benefits expenses and other operating expenses will be higher in 2013 than 2012. We believe with our current 19 branches and the additional branches we expect to acquire in the merger with WSB, our lending staff, our corporate infrastructure and our solid balance sheet and strong capital position, we can continue to focus our efforts on improving earnings per share and enhancing stockholder value. Until completion of the merger with WSB, we anticipate that merger related expenses may cause earnings to be slightly lower than would otherwise be expected.However, we anticipate that the WSB merger will be accretive to earnings within three quarters of closing. Results of Operations Net Interest Income Net interest income is the difference between income on interest earning assets and the cost of funds supporting those assets.Earning assets are comprised primarily of loans, investments, and federal funds sold. Cost of funds consists of interest bearing deposits and other borrowings.Non-interest bearing deposits and capital are also funding sources.Changes in the volume and mix of earning assets and funding sources along with changes in associated interest rates determine changes in net interest income. 2012 compared to 2011 Net interest income after provision for loan losses for the twelve months ended December 31, 2012 increased $6.3 million or 25.05% to $31.6 million from $25.3 million for the same period in 2011. As discussed below and outlined in detail in the Rate/Volume Analysis, these changes were the result of average interest earning assets growing at a faster rate than average interest bearing liabilities, an improvement in interest rates earned on interest earning assets, and a decline in interest paid on interest bearing liabilities. The accretion of the fair value adjustments positively impacted net interest income after provision for loan losses as well as the $275,000 decrease in the provision for loan losses. Although a competitive rate environment and a low prime rate have caused lower market yields that continue to negatively impact net interest income, the relatively stable rate environment has allowed us to adjust the mix and volume of interest earning assets and liabilities on the balance sheet.This also contributed to the improvement in the net interest margin. 36 We offset the effect on net income caused by the low rate environment primarily by growing total average interest earning assets $142.5 million or 23.78% to $742.0 million for the twelve months ended December 31, 2012 from $599.4 million for the twelve months ended December 31, 2011.The growth in average interest earning assets derived from a $108.6 million increase in average total loans and a $43.1 million increase in average investment securities.The growth in net interest income that derived from the increase in total average interest earning assets was partially offset by growth in average interest bearing liabilities. The growth in average interest bearing liabilities resulted primarily from the $102.1 million increase in average interest bearing deposits which increased to $537.9 million for the twelve months ended December 31, 2012 from $435.8 million for the twelve months ended December 31, 2011. Our net interest margin was 4.65% for the twelve months ended December 31, 2012 as compared to 4.61% for the twelve months ended December 31, 2011.The yield on average interest earning assets decreased 14 basis points during the period from 5.48% for the year ended December 31, 2011 to 5.34% for the year ended December 31, 2012.This decrease was primarily because the lower prime rate and competitive rate environment caused a lower average rate on loans and securities.This decrease was partially offset by an 19 basis point decline in the rate paid on interest bearing liabilities and an improvement in the fair value accretion. During 2012, we continued to successfully collect payments on acquired loans that we had recorded at fair value according to ASC 310-20 and ASC 310-30.These payments were a direct result of our efforts to negotiate payments, sell notes or foreclose on and sell collateral after the acquisition date.The accretion of the fair value adjustments positively impacted the yield on loans and increased the net interest margin as follows: Twelve Months Ended December 31, Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Commercial loans $ % $ % Mortgage loans % % Consumer loans % % Interest bearing deposits % % Total Fair Value Accretion $ % $ % Non-interest bearing deposits are a primary source of funding for our investment and loan portfolios.These deposits allow us to fund growth in interest earning assets at minimal cost.As a result of the MB&T acquisition and growth generated from our legacy branch network, our average non-interest bearing deposits increased $67.3 million to $199.6 million during the twelve months ended December 31, 2012 compared to the twelve months ended December 31, 2011. This was also a significant contributor to the improvement in the net interest margin as it allowed us to increase our level of interest earning assets which allowed us to increase interest income without a corresponding increase in interest bearing liabilities and interest expense. With the branches acquired in the MB&T acquisition, the loans and branches that we anticipate we will obtain with the WSB Holdings acquisition and increased recognition in St. Mary’s, Calvert, Charles, Prince George’s and Anne Arundel counties, the high level of non-interest bearing deposits and continued growth in these and interest bearing deposits, we anticipate that we will continue to grow earning assets during 2013.If the Federal Reserve Board maintains the federal funds rate at current levels and the economy remains stable, we believe that we can continue to grow total loans and deposits during 2013 and beyond.We also believe that we will continue to maintain the net interest margin in the range of 4.50% during 2013, although we will not be able to so maintain the net interest margin if we fail to collect on a significant portion of impaired acquired loans.As a result of this growth and maintenance of the net interest margin, we expect that net interest income will continue to increase during 2013, although there can be no guarantee that this will be the case. 37 One of our primary sources of funding loans, investments and interest bearing deposits is non-interest bearing demand deposits.As of July 21, 2011, the Dodd-Frank Act permits depository institutions to pay interest on business transaction and other accounts.Although, we have not yet experienced any impact from this legislation on our operations, it is possible that interest costs associated with deposits could increase if our competitors start paying interest on such accounts and we are forced to as well in order to retain such deposits. 2011 compared to 2010 Net interest income after provision for loan losses for the twelve months ended December 31, 2011 increased $12.8 million or 102.67% to $25.3 million from $12.5 million for the same period in 2010. As discussed below and outlined in detail in the Rate/Volume Analysis, these changes were the result of average interest earning assets growing at a faster rate than average interest bearing liabilities, an improvement in interest rates earned on interest earning assets, and a decline in interest paid on interest bearing liabilities. The accretion of the fair value adjustments positively impacted net interest income after provision for loan losses while the $718,000 increase in the provision for loan losses negatively impacted it.The acquisition of MB&T was the most significant factor that caused these changes and the improvement in net interest margin as discussed below. Although a competitive rate environment and a low prime rate have caused lower market yields that have negatively impacted net interest income in 2011, the relatively stable rate environment has allowed us to adjust the mix and volume of interest earning assets and liabilities on the balance sheet.This also contributed to the improvement in the net interest margin. We offset the effect on net income caused by the low rate environment primarily by growing total average interest earning assets $243.8 million or 68.56% to $599.4 million for the twelve months ended December 31, 2011 from $355.6 million for the twelve months ended December 31, 2010.The growth in average interest earning assets derived from a $174.0 million increase in average total loans and a $76.3 million increase in average investment securities.The growth in net interest income that derived from the increase in total average interest earning assets was partially offset by growth in average interest bearing liabilities. The growth in average interest bearing liabilities resulted primarily from the $172.8 million increase in average interest bearing deposits which increased to $435.8 million for the twelve months ended December 31, 2011 from $263.0 million for the twelve months ended December 31, 2010. Our net interest margin was 4.61% for the twelve months ended December 31, 2011 as compared to 3.86% for the twelve months ended December 31, 2010.The yield on average interest earning assets increased 23 basis points during the period from 5.25% for the year ended December 31, 2010 to 5.48% for the year ended December 31, 2011.This increase was primarily because we received a higher average rate on the loan portfolio and paid a 56 basis point lower rate on interest bearing liabilities. 38 The following table illustrates average balances of total interest earning assets and total interest bearing liabilities for the periods indicated, showing the average distribution of assets, liabilities, stockholders’ equity and related income, expense and corresponding weighted average yields and rates.The average balances used in this table and other statistical data were calculated using average daily balances. Average Balances, Interest and Yields Twelve Months Ended December 31, Average Average Average balance Interest Yield balance Interest Yield balance Interest Yield Assets: Federal funds sold(1) $ $ % $ $ % $ $ % Interest bearing deposits Investment securities(1)(2) U.S. Treasury - - - U.S. government agency Mortgage backed securities Municipal securities Other Total investment securities Loans:(1) Commercial Mortgage Consumer Total loans Allowance for loan losses - - - Total loans, net of allowance Total interest earning assets(1) Non-interest bearing cash Premises and equipment Other assets Total assets(1) Liabilities and Stockholders' Equity: Interest bearing deposits Savings Money market and NOW Other time deposits Total interest bearing deposits Borrowed funds Total interest bearing liabilities Non-interest bearing deposits Other liabilities Non-controlling interest Stockholders' equity Total liabilities and stockholders' equity $ $ $ Net interest spread(1) Net interest income(1) $ % $ % $ % 1) Interest revenue is presented on a fully taxable equivalent (FTE) basis.The FTE basis adjusts for the tax favored status of these types of assets.Management believes providing this information on a FTE basis provides investors with a more accurate picture of our net interest spread and net interest income and we believe it to be the preferred industry measurement of these calculations.See “Reconciliation of Non-GAAP Measures.” 2) Available for sale investment securities are presented at amortized cost. 39 The following table describes the impact on our interest income and expense resulting from changes in average balances and average rates for the periods indicated.The change in interest income due to both volume and rate is reported with the rate variance. Rate/Volume Variance Analysis Twelve Months Ended December 31, Twelve Months Ended December 31, 2012 compared to 2011 2011 compared to 2010 Variance due to: Variance due to: Total Rate Volume Total Rate Volume Interest earning assets: Federal funds sold(1) $ ) $ $ ) $ ) $ ) $ Interest bearing deposits ) Investment Securities(1) U.S. Treasury 90 - U.S. government agency ) ) Mortgage backed securities ) ) ) Municipal securities ) Other Loans: Commercial ) ) ) Mortgage ) Consumer ) ) ) Total interest revenue (1) ) Interest bearing liabilities: Savings ) Money market and NOW ) ) ) Other time deposits ) ) ) Borrowed funds ) Total interest expense ) ) ) Net interest income(1) $ $ ) $ 1) Interest revenue is presented on a fully taxable equivalent (FTE) basis.Management believes providing this information on a FTE basis provides investors with a more accurate picture of our net interest spread and net interest income and we believe it to be the preferred industry measurement of these calculations.See “Reconciliation of Non-GAAP Measures.” 40 Provision for Loan Losses Originating loans involves a degree of risk that credit losses will occur in varying amounts according to, among other factors, the type of loans being made, the credit worthiness of the borrowers over the term of the loans, the quality of the collateral for the loan, if any, as well as general economic conditions.We charge the provision for loan losses to earnings to maintain the total allowance for loan losses at a level considered by management to represent its best estimate of the losses known and inherent in the portfolio that are both probable and reasonable to estimate, based on, among other factors, prior loss experience, volume and type of lending conducted, estimated value of any underlying collateral, economic conditions (particularly as such conditions relate to Old Line Bank’s market area), regulatory guidance, peer statistics, management’s judgment, past due loans in the loan portfolio, loan charge off experience and concentrations of risk (if any).We charge losses on loans against the allowance when we believe that collection of loan principal is unlikely.We add back recoveries on loans previously charged to the allowance. The provision for loan losses was $1.5 million for the twelve months ended December 31, 2012, as compared to $1.8 million for the twelve months ended December 31, 2011, a decrease of $275,000 or 15.28%.After completing the analysis outlined below, during the twelve month period ended December 31, 2012, we decreased the provision for loan losses. Our asset quality continues to remain stable, we experienced approximately $56.0 million in organic growth in the legacy portfolio during the twelve months ended December 31, 2012 and the economy remained stable.We have allocated a specific reserve for those loans where we consider it probable that we will incur a loss.Our legacy non-performing loans remain statistically low at 0.21% of total assets and we had only $1.8 million of legacy loans past due between 30-89 days and no loans past due 90 days or more at year end other than the non-accruing loans previously mentioned. The provision for loan losses was $1.8 million for the twelve months ended December 31, 2011, as compared to $1.1 million for the twelve months ended December 31, 2010, an increase of $718,000 or 66.36%.After completing the analysis outlined below, during the twelve month period ended December 31, 2011, we increased the provision for loan losses primarily because although our asset quality remained stable, we experienced approximately $50.0 million in organic growth in the legacy portfolio during the twelve months ended December 31, 2011 and the economy remained weak. Our legacy non-performing assets remained statistically low at 0.16% of total assets and we had only $744,610 of accruing legacy loans past due between 30-89 days and $34,370 past due 90 days or more at December 31, 2011. We review the adequacy of the allowance for loan losses at least quarterly.Our review includes evaluation of impaired loans as required by ASC Topic 310-Receivables, and ASC Topic 450-Contingencies.Also incorporated in determining the adequacy of the allowance is guidance contained in the Securities and Exchange Commission’s SAB No. 102, Loan Loss Allowance Methodology and Documentation, the Federal Financial Institutions Examination Council’s Policy Statement on Allowance for Loan and Lease Losses Methodologies and Documentation for Banks and Savings Institutions and the Interagency Policy Statement on the Allowance for Loan and Lease Losses provided by the Office of the Comptroller of the Currency, Board of Governors of the Federal Reserve System, Federal Deposit Insurance Corporation, National Credit Union Administration and Office of Thrift Supervision. We also continue to measure the credit impairment at each period end on all loans that have been classified as a troubled debt restructuring (“TDR”) using the guidance in ASC 310-10-35. We base the evaluation of the adequacy of the allowance for loan losses upon loan categories.We categorize loans as installment and other consumer loans (other than boat loans), boat loans, mortgage loans (commercial real estate, residential real estate and real estate construction) and commercial loans.We apply loss ratios to each category of loan other than commercial loans.We further divide commercial loans by risk rating and apply loss ratios by risk rating, to determine estimated loss amounts.We evaluate delinquent loans and loans for which management has knowledge about possible credit problems of the borrower or knowledge of problems with loan collateral separately and assign loss amounts based upon the evaluation. 41 We determine loss ratios for installment and other consumer loans, boat loans and mortgage loans (commercial real estate, residential real estate and real estate construction) based upon a review of prior 18 months delinquency trends for the category, the three year loss ratio for the category, peer group loss ratios, probability of loss factors and industry standards. With respect to commercial loans, management assigns a risk rating of one through eight to each loan at inception, with a risk rating of one having the least amount of risk and a risk rating of eight having the greatest amount of risk.For commercial loans of less than $250,000, we may review the risk rating annually based on, among other things, the borrower’s financial condition, cash flow and ongoing financial viability; the collateral securing the loan; the borrower’s industry; and payment history.We review the risk rating for all commercial loans in excess of $250,000 at least annually.We evaluate loans with a risk rating of five or greater separately and allocate a portion of the allowance for loan losses based upon the evaluation.For loans with risk ratings between one and four, we determine loss ratios based upon a review of prior 18 months delinquency trends, the three year loss ratio, peer group loss ratios, probability of loss factors and industry standards.We have applied the same risk rating methodology to the acquired loans that we apply to legacy loans. We also identify and make any necessary allocation adjustments for any specific concentrations of credit in a loan category that in management’s estimation increase the risk inherent in the category.If necessary, we will also make an adjustment within one or more loan categories for economic considerations in our market area that may impact the quality of the loans in the category.For all periods presented, there were no specific adjustments made for concentrations of credit.We consider qualitative or environmental factors that are likely to cause estimated credit losses associated with our existing portfolio to differ from historical loss experience.These factors include, but are not limited to, changes in lending policies and procedures, changes in the nature and volume of the loan portfolio, changes in the experience, ability and depth of lending management and the effect of other external factors such as economic factors, competition and legal and regulatory requirements on the level of estimated credit losses in our existing portfolio. In the event that our review of the adequacy of the allowance results in any unallocated amounts, we reallocate such amounts to our loan categories based on the percentage that each category represents to total gross loans.We have risk management practices designed to ensure timely identification of changes in loan risk profiles.However, undetected losses inherently exist within the portfolio.We believe that the allocation of the unallocated portion of the reserve in the manner described above is appropriate.Although we may allocate specific portions of the allowance for specific credits or other factors, the entire allowance is available for any credit that we should charge off.We will not create a separate valuation allowance unless we consider a loan impaired. During the year ended December 31, 2012, we charged $89,018 to the allowance for loan losses for two legacy loans to one borrower that were secured by a blanket lien on the borrower’s assets and a second deed of trust on the guarantor’s personal residence.The borrower ceased operations, filed bankruptcy and the collateral has no value.We have filed judgment against the guarantors and have received recoveries of approximately $17,000.We charged off an additional legacy loan in the amount of $46,511 during the second quarter of 2012. The borrower on this loan has filed bankruptcy and we have received minimal recoveries.During the fourth quarter of 2012, we charged $464,185 related to two non-accrual commercial real estate loans as described below in “Non-Accrual Legacy Loans and Other Real Estate Owned”.We also charged off an unsecured legacy loan in the amount of $8,819. The other significant charge offs during the period related to acquired non-accrual loans. During the second quarter of 2012, we charged off an acquired loan in the amount of $29,012. We have liquidated the assets of this borrower and received a nominal recovery. During the first quarter of 2012, we charged off a loan in the amount of $47,635.At December 31, 2011, we had considered this loan impaired and had allocated the entire balance of this loan in the allowance for loan losses.As outlined below in “Non-Accrual Acquired Loans and Other Real Estate Owned”, during the fourth quarter of 2012, we charged off $578,243 for a deficiency in a loan to a fast food franchise that filed bankruptcy.The remaining charge offs during the period related primarily to several acquired consumer loans and one acquired residential mortgage.The recoveries recorded to the allowance for loan losses were all substantially recovered from acquired loans that were charged to the allowance for loan losses at MB&T prior to the acquisition date of April 1, 2011. 42 Our policies require a review of assets on a regular basis and we believe that we appropriately classify loans as well as other assets if warranted.We believe that we use the best information available to make a determination with respect to the allowance for loan losses, recognizing that the determination is inherently subjective and that future adjustments may be necessary depending upon, among other factors, a change in economic conditions of specific borrowers or generally in the economy and new information that becomes available to us.However, there are no assurances that the allowance for loan losses will be sufficient to absorb losses on non-performing assets, or that the allowance will be sufficient to cover losses on non-performing assets in the future. The allowance for loan losses represents 0.66% of total loans at December 31, 2012, 0.69% of total loans at December 31, 2011 and 0.82% at December 31, 2010.We have no exposure to foreign countries or foreign borrowers.Based on our analysis and the satisfactory historical performance of the loan portfolio, we believe this allowance appropriately reflects the inherent risk of loss in our portfolio. The following tables represent an analysis of the allowance for loan losses for the periods indicated: Allowance for Loan Losses Years Ended December 31, Acquired Legacy Total Acquired Legacy Total Balance, beginning of period $ - $ $ Provision for loan losses Chargeoffs: Commercial - Mortgage Consumer Total chargeoffs Recoveries: Mortgage - Commercial - Consumer - Total recoveries Net (chargeoffs) recoveries Balance, end of period $ Ratio of allowance for loan losses to: Total gross loans % % Non-accrual loans % % Ratio of net-chargeoffs during period to average loans outstanding during period: % % 43 Allowance for Loan Losses Years Ended December 31, Legacy Legacy Legacy Balance, beginning of period $ $ $ Provision for loan losses Chargeoffs: Commercial ) - - Mortgage ) ) - Consumer ) ) ) Total chargeoffs ) ) ) Recoveries: Mortgage - - Commercial - - - Consumer - Total recoveries - Net (chargeoffs) recoveries ) ) ) Balance, end of period $ $ $ Ratio of allowance for loan losses to: Total gross loans 0.82 % 0.93 % 0.85 % Non-accrual loans 91.07 % 156.43 % 233.19 % Ratio of net-chargeoffs during period to average loans outstanding during period: 0.38 % % 0.01 % Generally accepted accounting principles require that we record acquired loans at fair value which includes a discount for loans with credit impairment.These loans are not performing according to their contractual terms and meet our definition of a non-performing loan.The discounts that arise from recording these loans at fair value were due to credit quality.Although we do not accrue interest income at the contractual rate on these loans, we may accrete these discounts to interest income as a result of pre-payments that exceed our expectations or payment in full of amounts due even though we classify them as non-accrual. In 2011, we recorded the loans acquired from MB&T at fair value.The fair value of the acquired loans includes expected loan losses, and there was no loan loss allowance recorded for acquired loans at the time of acquisition.Accordingly, the existence of the acquired loans reduces the ratios of the allowance for loan losses to total gross loans and the allowance for loan losses to non-accrual loans, and this measure is not directly comparable to prior periods. Similarly, net loan chargeoffs are normally reduced for acquired loans since we recorded these loans net of expected loan losses. Therefore, the ratio of net chargeoffs during the period to average loans outstanding is reduced as a result of the existence of acquired loans, and the measures are not directly comparable to prior periods.Other institutions may not have acquired loans, and therefore there may be no direct comparability of these ratios between and among other institutions. 44 The accounting guidance also requires that if we experience a decrease in the expected cash flows subsequent to the acquisition date, that we establish an allowance for loan losses for those acquired loans with decreased cash flows.At December 31, 2012 and December 31, 2011, there was an allowance of $316,624 and $47,635, respectively, as a result of a decrease in the expected cash flows subsequent to the acquisition date. Other institutions may not have acquired loans or they may not classify these loans as non-accrual and therefore there may be no direct comparability of these ratios between and among other institutions. The following table provides a breakdown of the allowance for loan losses: Allocation of Allowance for Loan Losses December 31, Amount % of Loans in Each Category Amount % of Loans in Each Category Amount % of Loans in Each Category Other consumer $ 0.67 % $ 0.89 % $ 0.48 % Boat Mortgage Commercial Total $ 100.00 % $ 100.00 % $ 100.00 % Allocation of Allowance for Loan Losses December 31, Amount % of Loans in Each Category Amount % of Loans in Each Category Consumer $ 0.57 % $ 0.50 % Boat Mortgage Commercial Total $ 100.00 % $ 100.00 % Non-interest Revenue 2012 compared to 2011 Non-interest revenue totaled $3.8 million for the year ended December 31, 2012, an increase of $1.1 million or 39.31% from the 2011 amount of $2.7 million.Non-interest revenue for the years ended December 31, 2012 and December 31, 2011 included fee income from service charges on deposit accounts, gains on sales or calls of investment securities, earnings on bank owned life insurance, gains or losses on sales of other real estate owned and other fees and commissions including revenues with respect to Pointer Ridge.The primary causes of the increase in non-interest revenue were an increase in the gain on sales or calls of investments and the acquisition of MB&T, which was supplemented by growth in legacy bank customers and services provided to both new and existing customers. The acquisition was the major contributor to the increases in service charges and other fees and commissions during the year ended December 31, 2012 compared to the year ended December 31, 2011. Gain on sales or calls of investment securities increased during the period because, in order to reallocate our holdings in the investment portfolio and minimize future prepayment risk, we elected to sell a higher dollar amount of securities and as a result recognized a higher net gain. Also contributing to the increase in non-interest revenues was a decrease in the other than temporary impairment on equity securities charge, which decreased because in 2011 we recognized a permanent impairment of equity securities and we experienced no such impairment in 2012.Pointer Ridge rent and other revenues increased as a result of a decline in the vacancy in the building owned by Pointer Ridge. These increases were partially offset by a decrease in earnings on bank owned life insurance and a decline in gain on sales of other real estate owned, which decreased because we sold acquired properties at a higher net gain in 2011 than we did in 2012. 45 The following table outlines the changes in non-interest revenue for the twelve month periods. Years Ended December 31, $ Change % Change Service charges on deposit accounts $ $ $ 6.02 % Gains on sales or calls of investment securities Other than temporary impairment on investment securities - ) ) Earnings on bank owned life insurance ) ) Pointer Ridge rent and other revenue Gain on other real estate owned ) ) Other fees and commissions Total non-interest revenue $ $ $ 39.31 % 2011 compared to 2010 Non-interest revenue totaled $2.7 million for the twelve months ended December 31, 2011, an increase of $1.4 million or 102.76% from the 2010 amount of $1.3 million.The increase in non-interest revenue during the period was primarily attributable to increases in service charges on deposit accounts and to a lesser extent, gains on sales or calls of investment securities and earnings on bank owned life insurance, partially offset by a $123,039 impairment on equity securities.The primary cause of the increase in service charges on deposit accounts and in other fees and commissions, which increased slightly during the period, was the acquisition of MB&T and the resulting growth in customer services and deposits.During the twelve month period, we sold securities and had securities called which provided the gains on sales of investment securities.We did not have any gains on sales or calls of securities during the twelve months ended December 31, 2010.Earnings on bank owned life insurance increased because of the addition of the MB&T bank owned life insurance policies and because during the period we recorded an approximately $213,000 non-recurring gain that occurred due to the loss of a colleague during the period.There was a $74,144 decrease in the rent and other revenue that we earn from Pointer Ridge during 2011 resulting from the loss of tenants in the building that Pointer Ridge owns.A $122,500 impairment in an equity security owned by Old Line Bank prior to the acquisition and a $539 charge off of an acquired security also partially offset the increases in other categories of non-interest revenues.We charged the impairment against earnings because we believed that current market factors indicated these securities are permanently impaired. 46 The following table outlines the changes in non-interest revenue for the twelve month periods. Years Ended December 31, $ Change % Change Service charges on deposit accounts $ $ $ 294.22 % Gains on sales or calls of investment securities - - Other than temporary impairment on investment securities ) - ) - Earnings on bank owned life insurance Pointer Ridge rent and other revenue ) ) Gain on other real estate owned Other fees and commissions Total non-interest revenue $ $ $ 102.76 % Non-interest Expense 2012 compared to 2011 Non-interest expense increased $4.4 million for the twelve months ended December 31, 2012.The following chart outlines the changes in non-interest expenses for the period. Years ended December 31, $ Change % Change Salaries and benefits $ $ $ 20.09 % Occupancy and equipment Data processing Pension plan termination - - Pointer Ridge other operating ) ) FDIC insurance and State of Maryland assessments ) ) Merger and integration ) ) Core deposit premium Other operating Total non-interest expenses $ $ $ 21.01 % Salaries and benefits, occupancy and equipment, data processing and other operating expenses increased during the twelve months ended December 31, 2012 primarily because of increased operating expenses resulting from the acquisition of MB&T and enhancements to our infrastructure.As a result of the acquisition, we increased our number of employees by 86 and our branch network by nine. During the first three months of 2011, we did not incur expenses related to these branches and personnel.The increase in the core deposit premium was the result of the acquisition of MB&T and subsequent amortization of the core deposit intangible.These increases were partially offset by declines in merger and integration costs, FDIC insurance and State of Maryland assessments and Pointer Ridge other operating expenses.Merger and integration costs declined during 2012 because we have completed the merger with MB&T and previously expensed all costs associated with it, except for non-compete fees paid to former directors which we will continue to incur.This decline was partially offset by $354,333 in merger expenses associated with the pending acquisition of WSB.The decrease in FDIC insurance and State of Maryland assessments was a result of lower FDIC assessments as a result of the change in the base and rate calculation as required by the Dodd-Frank Act which was partially offset by an increase in the deposit base.Pointer Ridge other operating expense decreased because the vacancy rate in the building declined and the new tenants are paying a pro-rata share of the building’s operating expenses. 2011 compared to 2010 Non-interest expense increased $9.5 million for the twelve months ended December 31, 2011.The following chart outlines the changes in non-interest expenses for the period.Salaries, employee benefits, occupancy, equipment, data processing and other operating expenses increased primarily because of increased operating expenses resulting from the acquisition of MB&T.As a result of the acquisition, we increased our number of employees by 86 and our branch network by nine.Employee benefits also increased approximately $183,000 as a result of a non-recurring expense payable to the estate of a colleague who passed away during the period.Pointer Ridge other operating expense increased because of a onetime increase in management fees, the charge off of rents due from a prior tenant and increased operating expenses associated with the building.Merger and integration costs include severance costs of approximately $203,630 and attorney, accounting, director compensation and other professional fees of approximately $218,410 associated with the acquisition of MB&T.The increase in FDIC insurance and State of Maryland assessments was a result of the additional assets acquired from MB&T.This increase was partially offset by the change in the FDIC assessment base and rate calculation as required by the Dodd-Frank Act.The increase in the core deposit premium was the result of the acquisition of MB&T and subsequent amortization of the core deposit intangible.Other operating expenses also increased because of a $221,297 increase in expenses associated with acquired and legacy other real estate owned. 47 The following chart outlines the changes in non-interest expenses for the period. Years ended December 31, $ Change % Change Salaries and benefits $ $ $ % Occupancy and equipment Data processing Pointer Ridge other operating FDIC insurance and State of Maryland assessments Merger and integration Core deposit premium - - Other operating Total non-interest expenses $ $ $ % We anticipate 2013 non-interest expenses will exceed 2012 non-interest expenses. During the year, we will continue to incur increased salary, benefits, occupancy, equipment and data processing expenses related to increased operational expenses associated with the anticipated acquisition of WSB. Income Taxes 2012 compared to 2011 Income tax expense was $2.7 million (26.71% of pre-tax income) for the twelve months ended December 31, 2012 as compared to $1.9 million (26.91% of pre-tax income) for the same period in 2011. The dollar amount of the taxes was higher for the twelve month period ended December 31, 2012 because net income was significantly higher than in the twelve months ended December 31, 2011.The tax rate was lower for the twelve month period ended December 31, 2012 primarily because during the twelve months ended December 31, 2012 tax exempt income was higher than during the same period of 2011. 2011 compared to 2010 Income tax expense was $1.9 million (26.91% of pre-tax income) for the twelve months ended December 31, 2011 as compared to $996,750 (41.08% of pre-tax income) for the same period in 2010. The decrease in the tax rate as a percentage of pre-tax income was primarily because our continued and improved profitability subsequent to the merger, allowed us to record a onetime recapture of a valuation allowance recorded at the merger date which reduced income tax expense during the fourth quarter of 2011.We also experienced an increase in tax exempt income and tax deductible expenses during the period which also decreased the tax expense. 48 Net Income Available to Common Stockholders 2012 compared to 2011 Net income available to common stockholders was $7.5 million or $1.10 per basic common share and $1.09 per diluted common share for the twelve month period ending December 31, 2012 compared to net income available to common stockholders of $5.4 million or $0.86 per basic and diluted common share for 2011.The increase in net income attributable to Old Line Bancshares for 2012 was primarily the result of a $6.1 million increase in net interest income and $1.1 million increase in non-interest revenue.These increases were partially offset by a $4.4 million increase in non-interest expense and a $793,822 increase in taxes. 2011 compared to 2010 Net income available to common stockholders was $5.4 million or $0.86 per basic and diluted common share for the twelve month period ending December 31, 2011 compared to net income available to common stockholders of $1.5 million or $0.39 per basic and $0.38 per diluted common share for the same period in 2010.The increase in net income attributable to Old Line Bancshares for 2011 was primarily the result of a $12.8 million increase in net interest income and a $1.4 million increase in non-interest revenue.These increases were partially offset by a $9.5 million increase in non-interest expense, a $718,000 increase in the provision for loan losses and a $929,874 increase in taxes compared to the same period in 2010. Analysis of Financial Condition Investment Securities Our portfolio consists primarily of time deposits in other banks, investment grade securities including U.S. Treasury securities, U.S. government agency securities, U.S. government sponsored entity securities, securities issued by states, counties and municipalities, mortgage backed securities, and certain equity securities, including Federal Reserve Bank stock, Federal Home Loan Bank stock, Maryland Financial Bank stock and Atlantic Central Bankers Bank stock.With the acquisition of MB&T, we acquired approximately $262,000 of Student Loan Marketing Association (SLMA) stock.We have prudently managed our investment portfolio to maintain liquidity and safety.The portfolio provides a source of liquidity, collateral for borrowings as well as a means of diversifying our earning asset portfolio.While we usually intend to hold the investment securities until maturity, currently we classify all of our investment securities as available for sale. This classification provides us the opportunity to divest of securities that may no longer meet our liquidity objectives. We account for investment securities so classified at fair value and report the unrealized appreciation and depreciation as a separate component of stockholders’ equity, net of income tax effects.We account for investment securities when classified in the held to maturity category at amortized cost.Although we will occasionally sell a security, generally, we invest in securities for the yield they produce and not to profit from trading the securities.As a result of the acquisition of Maryland Bankcorp, we evaluated the investment portfolio to ensure that the securities acquired in the acquisition met our investment criteria and provide adequate liquidity, and that there is adequate diversity in the investment portfolio. We continually evaluate the investment portfolio to ensure the portfolio is adequately diversified, provides sufficient cash flow and does not subject us to undue interest rate risk. There are no trading securities in the portfolio. The investment securities at December 31, 2012 amounted to $171.5 million, an increase of $9.8 million, or 6.03%, from the December 31, 2011 amount of $161.8 million.As outlined above, at December 31, 2012, all securities were classified as available for sale. 49 The fair value of available for sale securities included net unrealized gains of $4.1 million at December 31, 2012 (reflected as unrealized gains of $2.5 million in stockholders’ equity after deferred taxes) as compared to net unrealized gains of $3.9 million ($2.4 million net of taxes) at December 31, 2011.In general, the increase in fair value was a result of changes in the duration or maturity of the portfolio and decreasing market rates.We have evaluated securities with unrealized losses for an extended period of time and determined that these losses are temporary because, at this point in time, we expect to hold them until maturity.We have no intent or plan to sell these securities, it is not likely that we will have to sell these securities and we have not identified any portion of the loss that is a result of credit deterioration in the issuer of the security.As the maturity date moves closer and/or interest rates decline, any unrealized losses in the portfolio will decline or dissipate. The fair value of available for sale securities included net unrealized gains of $3.9 million at December 31, 2011 (reflected as unrealized gains of $2.4 million in stockholders’ equity after deferred taxes) as compared to net unrealized gains of $450,758 ($272,956 net of taxes) at December 31, 2010.In general, the increase in fair value was a result of the acquisition of MB&T, changes in time to maturity and decreasing market rates. The following table sets forth a summary of the investment securities portfolio as of the periods indicated.Available for sale securities are reported at estimated fair value; held to maturity securities are reported at amortized cost. Investment Securities (Dollars in thousands) December 31, Available For Sale Securities U.S. Treasury $ $ $
